Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 1 of 126




             EXHIBIT 9
                                                                                                                                                    Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 2 of 126


                                  Newly      Enrolled                                 Tota    I                             Tota   I                              Successful           Completions                                   Unsuccessful Terminations                                                                                                  Number   offenders     in    each   tier    of FLPs


                       Prefile                    Postfile                           Re-Entry                              Enrolled                       Prefile                                   Postfile                        Prefile                    Postfile                     Failed to     Appear            No   Response     Refused   Other    ofthe   MCAO   Case        Fee   Sliding    Scale


Month                                                                                                         1




        Jul-18               33                         182                             11                                  1675                            49                                          123                             19                            78                             6                             2             4       12                          0

     Aug-18                  62                         178                              7                                  1630                            47                                          133                             15                            86                             56                           142             5      10                          0

     Sep-18                  65                         155                              7                                  1585                            26                                          95                              14                            76                             22                           49             4       15                          0

     Oct-18              101                            184                             11                                  1576                            28                                          105                             11                            86                            171                           104             5      12                          0

     Nov-18                  84                         159                              6                                  1524                            40                                          94                              19                            89                             9                            70             4       15                          0

     Dec-18                  72                         126                             12                                  1570                            40                                          93                              10                            55                             1                             0              3       8                          0

     Jan-19              155                            171                             9                                   1547                            67                                          106                             13                            51                             76                            1              3      22                          0

     Feb-19                  89                         126                             13                                  1565                            47                                          101                             19                            47                            258                           216             3      23                          0

     Mar-19              132                            187                             24                                  1589                            75                                          110                             15                            62                            141                          489              2      14                          0

     Apr-19              197                            139                             11                                  1650                            67                                          79                               6                            33                             7                             6             9      2114                         0

     May-19              119                            156                             11                                  1654                            61                                          98                              24                            63                             94                           125             7                                  0

     Jun-19      1




Newly     Enrolled      Client       has     attended     intake orientation                 and        has       been     assigned a        TASC    client       donor     I   D




Re-Entry       Post   File    clients      who   have    previously           enrolled were terminated                           as    unsuccessful         then     re-enrolled               a    second      or third   time



Total    Enrolled     Total       number       of active      program         clients       enrolled              into   TASC    Drug    Diversion        on      the last      day     of the          month




Successful       Completions            Client   has successfully             completed             all                      requirements           and            has   been         returned          to    Maricopa     County    Attorney's     Office     as successful
                                                                                                          program                                          file




Unsuccessful         Termination             Client   has     been terminated                for failure            to participate       and or      engage         in   the        program         after     enrollment TASC           has   returned   the   file    to   Maricopa   County       Attorney's     Office   as unsuccessful




Failure   to   Appear         Post    File    Referrals      who    do    not    appear           for   intake        appointment TASC               has       returned             referral       to   Maricopa    County    Attorney's        Office   as   Failure to     Appear    to   TASC



No   Response         Pre-File       Referrals    who        do   not   respond         to Pre-File               letter   and   do    not   respond        to    TASC    offer         TASC        has      returned   referral   to   Maricopa    County      Attorney's       Office     as   No Responce




Refused        TASC   has     made      contact       with    pre post        file    referral      and           defendant      has refused         to enroll       into       TASC      for various           reasons



Other     Maricopa       Country        Attorney's        Office        has   contracted            TASC          to return      referral     to   Maricopa         County            Attorney's          Office   for various     reasons




                                                                                                                                                                                                                                                                                                                                                                                                                      TASC033827
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 3 of 126




         EXHIBIT 10
    Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 4 of 126




                                          AMENDMENT

 This amendment (the "Amendment") is made by the Maricopa County Attorney's Office
 ("MCAO") and the Treatment Assessment Screening Center, Inc. ("TASC"), parties to the
 Memorandum of Understanding ("MOU"), dated January 2r, 2009, for the Adult Deferred
 Prosecution Program ("ADPP").

Except for Section 9. Term of Memorandum of Understanding, and signatures, the following
supersedes the entire MOU Section, MARICOPA COUNTY AND JAIL FEE ACCOUNT:

The Maricopa County Attorney's Office shall determine the MCAO Case Fee. TASC shall collect
the MCAO Case Fee on behalf of the MCAO. The MCAO Case Fee will be collected after all
other TASC fees have been paid. At the beginning of each month a check for the amount collected
during the previous month shall be sent to the MCAO. Along with the funds, TASC shall
electronically submit/import (Excel not PDF) detailed records regarding those collections to
include: the name of the offender/case, case number, total amount of monies owed and how much
money was collected for the month.

If the offender was booked in the county jail, a $50.00 MCSO Fee will be assessed. TASC shall
collect the MCSO Fee from the offender. At the beginning of each month a check for the amount
collected shall be sent to the Maricopa County Sherriff's Office (MCSO).

TASC shall implement the MCAO Sliding Scale (See Table 1) which is based on current federal
poverty levels, for the $630 MCAO Case Fee and $50 MCSO Fee. Using the standardized
financial assessment process specified below, TASC shall determine if the offender qualifies for
a waiver or reduction in the MCAO CASE Fee and MCSO Fee by means of the MCAO Sliding
Scale.

The following supersedes the entire MOU Section, TASC ADULT DEFERRED
PROSECUTION PROGRAM FEES AND PAYMENT GUIDELINES:

TASC shall establish and implement a standardized financial assessment process and Sliding
Scale based on current federal poverty levels for all treatment and non-treatment fees. Using the
standardized financial assessment process specified below, TASC shall determine if the
individual qualifies for a waiver or reduction in all treatment and non-treatment fees by means of
the TASC Sliding Scale.

The standardized financial assessment process shall occur prior to the commencement of services
and implemented as follows:

TASC shall offer the offender a financial assessment application along with application
instructions. TASC shall assist the offender with the financial assessment application to further
the offender's understanding and completion of the application, while emphasizing it is the
responsibility of the offender to complete the application and to provide supporting
documentation (e.g.: tax returns, pay stubs, statements showing income from Social Security,
Medicaid, SNAP, pension, annuity, veteran's benefits, alimony, child support, military benefits,
businesses, rent, interest, dividends, and any other income), by a reasonable date determined by
TASC. If the offender fails to provide a completed financial assessment application and

                                                                                                1
                                                                                         MC-00240
    Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 5 of 126




 supporting documentation by the date specified, full fees will be assessed. The offender has the
 responsibility to inform TASC if there is a change in their financial circumstance.

 If the offender qualifies for a fee waiver or reduction, it is permissible to offer a fee payment
 plan. However, the fee payment plan shall be based upon the offender's estimated length of
 participation, so fee payment completion parallels program service completion. If there are
 extenuating circumstances, one extension of the fee payment plan, beyond the date of completed
 program services, may occur. The extension of the fee payment plan shall be based on the
 offender's assessed ability to pay by an agreed-upon due date. During this extension period,
 random urinalysis testing may ensue; however, TASC shall consider the offender's ability to pay
 for continued urinalysis testing when setting a testing schedule. Failure of the offender to pay
 fees on the agreed-upon extended due date shall result in unsuccessful termination.

 TASC shall establish a policy which outlines the financial assessment process. TASC shall
 provide to MCAO a copy of this policy, a copy of the financial assessment application and
 instructions and a copy of the established TASC Sliding Scale. TASC shall also provide a listing
 of treatment and non-treatment service fees. Provision of these documents to MCAO shall occur
 prior to the effective date of this Amendment.

The TASC and MCAO Sliding Scales shall be revised annually to reflect the federal adjustments
in the FPLs, which typically occur in January of each year. Adoption of the revisions shall occur
no later than 30 days after the federal publication of the adjusted FPLs.

Except as set forth in this Amendment, the MOU is unaffected and shall continue in full force and
effect in accordance with its terns. If there is a conflict between this Amendment and the MOU or
any other earlier MOU, the terms of this Amendment shall prevail.

This Amendment may be terminated without cause upon (90) days' written notice by either party
during the term of this Amendment.




                                     06 loCho fq
      as Kramer              (Date                          William G. on gomery        (Date)
Chief Executive Officer                                     County Attorne




                                                                                                 2
                                                                                        MC-00241
 Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 6 of 126




                                 MCAO SLIDING SCALE


                      <133% of     133-149%     150-174%       175-199%      At or >200%
                        FPL          FPL          FPL             FPL            FPL

    Discount            100%         75%          50%            25%              0%
 MCAO CASE FEE          $0.00       $169.00      $323.00        $477.00         $630.00

    MCSO FEE            $0.00       $12.50        $25.00         $37.50         $50.00

                                 TASC SLIDING SCALE



                      <133% of                  150474%
                                  133-149%                     175-199%      At or >200%
                        FPL                       FPL
                                    FPL                          FPL             FPL

    Rate Class         Rate A       Rate B       Rate C         Rate D          Rate E

     Discount         Nominal        75%          50%            25%             0%
                      Pricing
 TASC PROGRAM          $50.00       $75.00        $150.00       $225.00         $300.00
    FEE POM

 TASC PROGRAM          $150.00     $263.75       $527.50        $791.25        $1055.00
  FEE POND and
      PODD

 DRUG SEMINAR          $10.00       $25.00       $50.00         $75.00         $100.00

COMPREHENSIVE          $20.00       $38.75       $77.50         $116.25        $155.00
  ASSESSMENT

 MANUALIZED            $5.00        $7.50        $15.00         $22.50         $30.00
 GROUP (1 Hour)

    INDIVIUDAL         $10.00   $12.50      $25.00           $37.50            $50.00
   COUNSELING
(1 Hour) as clinically
      indicated
     ALCOHOL           $15.00   $25.00       $50.00          $75.00            $100.00
   AWARENESS
   EDUCATION                                          =                    I
         FEES NOT SUBJECT TO TASC SLIDING SCALE drug testing fees not included

  WORKBOOK            $30.00       $30.00        $30.00         $30.00         $30.00

APPLICATION FEE       $150.00      $150.00      $150.00        $150.00        $150.00




                                                                                           3
                                                                                 MC-00242
 Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 7 of 126




 1. Monthly payment arrangements are available for non-treatment services only.
 2. Payment for treatment is required at the time of service for self-pay status clients.
 3. Diversion (POND and PODD) Treatment Services include Drug Seminar, Comprehensive
    Assessment, Treatment Planning, Alcohol Awareness, and twenty-two to twenty-six (22 -
    26) hours of structured group counseling as clinically indicated.
 4. Diversion (POM) Treatment Services include Drug Seminar, Comprehensive
    Assessment, Treatment Planning, and Alcohol Awareness.
 5. If a POM client tests positive for prohibited substances (relapse), an additional assessment
    may be required plus ten to fourteen (10 - 14) hours of structured group counseling and
    workbook purchase.


                                 *Annual Household Income

Household/     2019 Federal
              Poverty Levels   133% of FPL      150% of FPL                      At or > 200%
Family Size                                                       175% of FPL
                  (FPL)                                                             of FPL

     1           <$12,490         $16,612         $18,735           $21,858        $ 24,980
     2           <$16,910         $22,490         $25,365           $29,593        $ 33,820
     3           <$21,330         $28,369         $31,995           $37,328        $ 42,660
     4           <$25,750        $34,248          $38,625           $45,063        $ 51,500
     5           <$30,170        $40,126          $45,255           $52,798        $ 60,340
    6            <$34,590        $46,005          $51,885           $60,533        $ 69,180
     7           <$39,010        $51,883          $58,515           $68,268        $ 78,020
    8           <$43,430         $57,762          $65,145           $76,003        $ 86,860
                                 *Monthly Household Income
               2019 Federal
Household/                                                                      At or > 200%
Family Size   Poverty L)
                      Levels   133% of FPL     150% of FPL        175% of FPL
                  (FP                                                              of FPL

    1            <$1,041          $1,385          $ 1,561           $1,822         $ 2,082
    2            <$1,409          $1,874          $ 2,114     J     $2,466         $ 2,818
    3            41,778           $2,365          $ 2,666           $3,111         $ 3,556
    4            <$2,146          $2,854          $ 3,219           $3,776         $ 4,292
    5            42,514          $3,344           $ 3,771           $4,400         $ 5,028
    6            <$2,883         $3,834           $ 4,325           $5,045         $ 5,766
    7            <$3,251         $4,324           $ 4,877           $5,689         $ 6,502
    8            <$3,619         $4,813           $ 5,429           $6,333         $ 7,238

*Refer to the U.S. Department of Health and'Human Services Office of the Assistant Secretary
for Planning and Evaluation (ASPE) for current U.S. Federal Poverty Guidelines published in
the Federal Register: https://aspe.hhs.gov/noverty-guidelines




                                                                                                4
                                                                                     MC-00243
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 8 of 126




         EXHIBIT 11
                 Case [lhickman@TascSolutions.org]
From: Latrice Hickman   2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 9 of 126
Sent: Monday, April 22, 2019 8:36 PM
To: Cordova Patricia; Cheyenne Watson; Douglas Kramer
CC: Vick Ken
Subject: RE: Proposed MOU Amendment

Ken and Patti,

We are updating forms and will send all docs for your review (prior to execution) this week. In the interim, please contact
Cheyenne or I if you have any questions.

Thank you,

LATRICE S. HICKMAN, MPA
Chief Program Officer
WORK | (602) 254-7328 EXT 104 FAX | (602) 255-0851 CELL | (480) 416-9561
Corporate Office: 4016 N Black Canyon Highway Phoenix, Arizona 85017




From: Cordova Patricia [mailto:cordovap@mcao.maricopa.gov]
Sent: Friday, April 19, 2019 3:48 PM
To: Latrice Hickman <lhickman@TascSolutions.org>; Cheyenne Watson <cwatson@TascSolutions.org>; Douglas Kramer
<dkramer@TascSolutions.org>
Cc: Vick Ken <VICK@mcao.maricopa.gov>
Subject: RE: Proposed MOU Amendment

Doug, Latrice and Cheyenne,

Ken and I reviewed your comments and questions and have provided responses below in red. Noted changes are highlighted in
the attached Amendment. If possible, please provide a feedback within a week.

Thank you.

-Patti


Patricia Cordova, Bureau Chief
Diversion Program Bureau
Maricopa County Attorney’s Office
301 West Jefferson
Phoenix, AZ 85003
Office: 602-506-5661
Cell: 602-619-1244




From: Latrice Hickman <lhickman@TascSolutions.org>
Sent: Friday, April 19, 2019 11:15 AM
To: Cordova Patricia <cordovap@mcao.maricopa.gov>; Cheyenne Watson <cwatson@TascSolutions.org>; Douglas Kramer
<dkramer@TascSolutions.org>
Cc: Vick Ken <VICK@mcao.maricopa.gov>
Subject: RE: Proposed MOU Amendment
                                                                                                          MC-00787
Hi Ken and Patti, Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 10 of 126

If you have any questions in the interim, please let me know.

Sincerely,

LATRICE S. HICKMAN, MPA
Chief Program Officer
WORK | (602) 254-7328 EXT 104 FAX | (602) 255-0851 CELL | (480) 416-9561
Corporate Office: 4016 N Black Canyon Highway Phoenix, Arizona 85017




From: Cordova Patricia [mailto:cordovap@mcao.maricopa.gov]
Sent: Friday, April 19, 2019 8:31 AM
To: Latrice Hickman <lhickman@TascSolutions.org>; Cheyenne Watson <cwatson@TascSolutions.org>; Douglas Kramer
<dkramer@TascSolutions.org>
Cc: Vick Ken <VICK@mcao.maricopa.gov>
Subject: RE: Proposed MOU Amendment

Good Morning Doug, Latrice, and Cheyenne,

Thank you for your comments. Ken and I will review your questions and commentary and likely get back with you later today or
early next week.

-Patti


Patricia Cordova, Bureau Chief
Diversion Program Bureau
Maricopa County Attorney’s Office
301 West Jefferson
Phoenix, AZ 85003
Office: 602-506-5661
Cell: 602-619-1244




From: Latrice Hickman <lhickman@TascSolutions.org>
Sent: Thursday, April 18, 2019 5:07 PM
To: Vick Ken <VICK@mcao.maricopa.gov>; Cordova Patricia <cordovap@mcao.maricopa.gov>
Cc: Cheyenne Watson <cwatson@TascSolutions.org>; Douglas Kramer <dkramer@TascSolutions.org>
Subject: RE: Proposed MOU Amendment

Hi Ken and Patti,

Below you will find TASC’s questions and commentary related to MCAO’s proposed MOU amendment. Let me know if you
would like to meet (in person or tele-conference) to discuss further. Our goal is to streamline the financial assistance assessment for
clients and when possible, align our processes with MCAO operations.

Page 1
     1. “The MCAO fee will be collected after all other TASC fees have been paid”. Please confirm whether MCAO
         means all TASC program fees verses TASC fees for the applicable month. The former is the current
         practice. If MCAO intends to retain the current practice, can clarifying language be added to the MOU?
                                                                                              MC-00788
                    Case
          Please follow the2:18-cv-02684-EJM        Document
                            current practice - to collect      278-2
                                                          the MCAO    Filed
                                                                   Case Fee 04/27/21    Page
                                                                            after all TASC    11 of 126
                                                                                           Program  Fees have been
         collected. We believe the Amendment clearly states this; however, if you would like to propose a change in
         language, let us know.



    2. “If the offender was held in the county jail, a $50.00 MCSO Fee will be assessed.” TASC collects the MCSO fee
         if the client self-reports being finger printed or photographed (aka booked) which does always equate to being
         “held”. Can the MOU narrative reflect the current process; replacing “held” with “booked”? Although this
         language is what is in the current MOU, and we did not propose a change, yes, we can change it to “booked”
         rather than “held.” See change in attached Amendment.


    3. Can MCAO include its full sliding fee scale in the MOU (noting the specific FPL amounts by household
         size; percentage of FPL, percentage of discount, and corresponding MCAO fee)? Yes. See change in
         attached Amendment.


    4. MCAO’s scale indicates participants with an annual income exceeding 200% of the Federal Poverty Level will
         have 0% discount and pay $630. Is MCAO’s Case Fee (previously called “County Attorney Assessment”)
         amount changed to $630? Yes. This is the new MCAO Case Fee for all referred offenders to both POM and
         “Diversion.” If so, can the new Case Fee amount be referenced in the MOU - currently it is listed in the
         scale only. Yes. See change in attached Amendment. I also mentioned the $50 MCSO Fee again, following the
         mention of the $630 MCAO Case Fee. And, both fees are now listed in the MCAO Sliding Scale.


Page 2
    5. Does MCAO want the sliding fee scale offered to individuals who have insurance, but do not want the
         claim sent to their carrier and cannot afford self-pay? In situations where an individual has insurance (private
         or public) but does not want to utilize this insurance for TASC Treatment Fees, TASC is not obligated to utilize
         the TASC sliding scale. That’s a decision left to you as the provider. However, for non-treatment fees the TASC
         Sliding Scale would be used if the participant is eligible for a reduction or waiver in those fees not covered by
         insurance.

    6. “The standardized financial assessment process shall occur prior the commencement of services and
         implemented as follows…”. Is it MCAO’s intent that all clients be provided notice and the financial
         application; but that clients decide whether to submit the information as their circumstance requires? If
         so, can this be reflected in the MOU? We believe the Amendment clearly states that the individual is given a
         financial application along with a due date to be provided back to TASC. It’s the individual’s responsibility
         and/or prerogative to abide by that due date.

    7. “Provision of these documents to MCAO shall occur within 5 days calendar days following the effective date of
         this Amendment”. Is MCAO okay with the paragraph being revised to reflect the documents (policy,
         financial assessment application and instructions, TASC Sliding Fee Scale, and listing of treatment and
         non-treatment services) impacting the collection or determination of MCAO fees be added attachments,
         prior to MOU execution (so MCAO can approve the documents before execution)? Yes. See change in
         attached Amendment.

Treatment Related Changes
    8. Does MCAO have any issue with all ADPP referred clients receiving an assessment? Currently POM clients
       receive a screening (versus assessment) unless they test positive for substance use. If the initial assessment
       indicates clinical treatment, the treatment plan will reflect clinical recommendations and recommendations to
       satisfy ADPP requirements. No, as long as all assessment fees are clearly listed in the amendment (as you
       previously provided) and subject to the TASC Sliding scale.
                                                                                                    MC-00789
               Case
     9. Does MCAO   2:18-cv-02684-EJM
                  have                   Document
                       any issue with TASC adjusting278-2  Filed
                                                     program     04/27/21 based
                                                              requirements Page on
                                                                                12 clinical
                                                                                    of 126 indicators
        identified in the assessment? Specifically, POM clients that relapse will be required to complete 10 – 14 hours
        of treatment, versus the current practice of 12 hours. Diversion (PODD and POND) clients would be required to
        complete 22 – 26 hours of treatment, versus 24 hours. The treatment plan will reflect specific clinical
        recommendations within the aforementioned ranges to satisfy ADPP requirements. We don’t disagree with the
        premise of addressing the clinical needs of the individuals; however, how does TASC define relapse? Is it
        necessary to extend treatment in every “relapse situation?” Also, MCAO does not want, nor should we, be
        clinically directive. Yet, if someone is “relapsing” more than once while in the program, we believe that may be
        cause for an unsuccessful termination. Also, we can only suspend prosecution up to two years. We can’t go
        beyond that period of time before prosecution must be initiated/reinstated and we want diversion completed in
        one year. Lastly, we believe all of this should be clearly explained to the individual in writing along with the
        costs so they understand their obligation.



Sincerely,


LATRICE S. HICKMAN, MPA
Chief Program Officer
WORK | (602) 254-7328 EXT 104 FAX | (602) 255-0851 CELL | (480) 416-9561
Corporate Office: 4016 N Black Canyon Highway Phoenix, Arizona 85017




From: Latrice Hickman
Sent: Thursday, April 11, 2019 10:46 AM
To: 'Vick Ken' <VICK@mcao.maricopa.gov>
Cc: Douglas Kramer <dkramer@TascSolutions.org>; Cheyenne Watson <cwatson@TascSolutions.org>; Cordova Patricia
<cordovap@mcao.maricopa.gov>
Subject: RE: Proposed MOU Amendment

Good Morning Ken and Patti,

Thank you so much for pulling this together! We will review ASAP and circle back with you; I will compile our questions. However,
I do not foresee any reason the amendment cannot be finalized in two weeks or less.

Sincerely,

LATRICE S. HICKMAN, MPA
Chief Program Officer
WORK | (602) 254-7328 EXT 104 FAX | (602) 255-0851 CELL | (480) 416-9561
Corporate Office: 4016 N Black Canyon Highway Phoenix, Arizona 85017




From: Vick Ken [mailto:VICK@mcao.maricopa.gov]
Sent: Thursday, April 11, 2019 9:24 AM
To: Douglas Kramer <dkramer@TascSolutions.org>; Cheyenne Watson <cwatson@TascSolutions.org>; Latrice Hickman
<lhickman@TascSolutions.org>
Cc: Cordova Patricia <cordovap@mcao.maricopa.gov>
Subject: Proposed MOU Amendment                                                                MC-00790
               Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 13 of 126
Good morning.

We have attached a proposed comprehensive amendment to the current MOU. The main changes
involve fees. First, the amendment requires that all fees be subject to a sliding scale based on the
individual’s financial circumstances compared to the federal poverty levels. You will note that MCAO
fees are now the same regardless of the type of drug the person possessed. Also, the amendment
does not specify TASC fees so those can be set as needed (presumably similar to the amendment you
proposed), but it does require the use of a sliding scale for those with a demonstrated inability to pay
the full amount based on the federal poverty guidelines. Our sliding scale tiers are specified in the
amendment and it leaves the creation of your tiers and fees up to you. Second, it provides some
specific guidelines for the financial assessment process that will be used to determine an individual’s
ability to pay. Third, there is a change in the way fee payment information will be provided for our
fees which requires that payment information be provided to us in an Excel document that ties
specific amounts paid to specific defendants.

Please let us know if you have questions. We would like to get this signed and in place as soon as
possible. Please let us know if you think it will take longer than two weeks to get this finalized.

Ken Vick
Operations Division Chief




                                                                                    MC-00791
  Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 14 of 126




                         Ex. 12

[This exhibit is being filed under seal.]
  Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 15 of 126




                         Ex. 13

[This exhibit is being filed under seal.]
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 16 of 126




          EXHIBIT 14
                            Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 17 of 126




.            :!                          .2              ::           :           :m               .mE         ilm.                     !mli              i                   i.:1•Immimm
e
ll©     ApoPotion
  2 Appraml/Denial Date
III       TIECEMM
                            'nuke Date
                                                ...,
                                                .....,..
                                         Last Name   First Name
                                                                    MCAO Sliding Fee Scale Register
                                                                   Diversion Date of Birth Ca Number
                                                                  *Mont Cede
                                                                                                       %FPL        Apprcived/Denieg
                                                                                                                                    Fee ScaM dam
                                                                                                                                         Rate
                                                                                                                                                   Paid
                                                                                                                                                  1150001 S
                                                                                                                                                              Balance Remaining
                                                                                                                                                                          6000




                                         edacte
n         EEM                                                                                      MEEZ        I      APP,m60     I            IIMEMIF
    I    ZMIIM
11      7E=MEN                                                                                     !21::Mflrl                        5 (210.001®
El      711M2MM                                                                                    I   I:M       000fmod             5 1210001I          M
I:1                                                                                                    3.==2:=:M                     5 1210 00/ E         .
EN        =35:                                                                                           :::1 11M!::=           Zi   S  35000 5     2 05100
ECI     9/20/2019                                                                                       72::      600..0            12   4=E          DMI
tEl                                                                                                I           IM:=MMII         :2 1s (nom 5          moo
EEI                                                                                                I          IIMII=MMI            Is   350.001 5   2,71000
Ea      :MCEIC                                                                                     !EIZM      IIMK:=1M               5 1150001L     EEIM
E:3                                                                                                    :Iil   l   600,..0        I F=5=E            ]lEMI
EEI     ITM                                                                                        0              APPrown   0        5 1490 OM 1      :1323
E3       3:=                                                                                             ZZ   11   :7=1        :i    s  250.00 1    3=1
In       10/1/2019                                                                                             Mirn==          :i    5 (150.001
mom'                                                                                               1   1      1 600..0      1  !2  1 $ 1150001 5       moo
13:1®"                                                                                                    .        7=1::0            5  56000 r          .
133      2MEIC                                                                                         ILM    II   :=1:                  0111 S     1.910.00
FEI       CIMM                                                                                     15M:       11   :12:1             s 1230001E      lEnC:1
FEI                                                                                                il==21=:=                         S 1566 00/ r         .
En       2=1                                                                                            li:   1=2IMME=IIEIM                      S    170.00
Et1     1:=E                                                                                             C    11M1==               1]=5=112             :•
E211    2=7;M                                                                                      0              ADP,..d   1  !2  1$  i4W00) L           EI
E31      :24=M                                                                                     0=Z10                             s  moo E             NI
Ell                                                                                                0'       '     210                5  350.001®
E3      1=E:M                                                                                                     600fmod   OF          :=1 5         160.00
Ea      27=M                                                                                            iZZ=Z:==               :i    $ 112000/ l      aan
11/      3=MM                                                                                          ][==2=:=                    E=EIMM11            1E1
Fa       l=g:                                                                                          1:::W22:=11!SE=               s mom S          105.00
In      10/30/2019                                                                                 1    1232  11=1:2=MM=E                   MIt              l
1331    :E=M1                                                                                      I=E1=      IMEI=E=MMI           LIMEI
EEI         ZE!                                                                                          ::2  11M1=:211=             5  830.00 12     72C1
131      0=M                                                                                       1   1:1    11•1=BIMIIMZUMI s mom ow r               zimi
E3                                                                                                             M=211M               IE     :MI            N
in         IZI!MMI                                                                                             IMI=EM              I       MI           :M
E3I       EMEFE                                                                                    IMMI:          Ao•,o.d   0        5  mom li         elM1
Ei3      1=EM                                                                                      1=1112        ,VWmv0              5 050001rE        M1:1
EU                                                                                                             1=22:r=             F=113MM               M
CEI                  MI                                                                                        IMZEZMI               $  15000 1          /.1
EISIMMI                                                                                            0              Ao•rowd          IMIDSEMIE             :M
CMEIMEEM                                                                                           I   I==M       •0(•• ..I        EmIM s             2%00
EIMEIM:                                                                                            0'                       ©E1101                s   moo
E31      3M=                                                                                            12i2  11=MCMC=               5  060.001             1
[31                                                                                                    ]:M    11   721:M       :i    s (190.001
CEIMMIC                                                                                            1   1::21MM    APProwd       2  EME=1E                MI
El      :=2:            1                                                                          il3Z        =21M                  5  25000 E       Z2E3




                                                                                                                                                                                    TASC001111
                           Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 18 of 126




.            :!                          m=2            ::           :             :mi                                                                  l :•.                                =3.mm.s.
e
 2

  R          .fx_.
          _3::::_
         Appeotion
     Asproval/DenlY Date
                           Intake Date    Lag Name   PIM Name
                                                                   MCAO Sliding Fee Scale Register
                                                                  Diversion
                                                                Account Code
                                                                               Date of Birth Case Number           % FPL Approved/Denled
                                                                                                                                         Fee Sok Gass
                                                                                                                                              Rate
                                                                                                                                                             Paid        Bala.. Remaining




®® edacte
LEIIMO                                                                                                             HOS=ZEMOOOM
EI3   EINI7iMEM                                                                                                                                         5     000.001 F               M
EtlI  EVEMEN                                                                                                                  Approved                  5     1300 001 t            22:1
E9    E1=M                                                                                                      :EIZO=1:=O                              s     050 001              205.00
EE11   77==                                                                                                iJIZZ          I=C=MOIMEIC2                                   $         15000
ES/    17=7=                                                                                                     ]1:M=21==O                             $    11.760001W
                                                                                                           -===1_®®
Ell                                                                                                        liEZ           IWZ=NMIOIs                           nom       $          105.00
EEI                                                                                                                   fl      ,TIZCZI:=O                 S    1150.001   S          540.00
E31     1=M                                                                                                                   APor..d  O                 $    1200001    5           50.00
II/     EMaCM                                                                                                    :iii      =21:=          :::            $    (MOM       5        1,02500
IMII     NIUMEM                                                                                                  91=OJTEZZ=O                             s     150.00    5          205.00
I33                                                                                                               IZOIMM:=O                              s    mom
IIIIO                                                                                                      1              1   Approved                   5    1150001    5          60.00
1331O                                                                                                      liti           l=2:=:=O                       $     150.00    $         270.00
el     llg:EI:                                                                                                                 :In:M:M                  E         :Mt                 :M
1311     1=M                                                                                                    1:2       1   Approved WMIMMI                        5             205.00
(3        LIMEM                                                                                            i]1==21=MOEMEIMI                                          5             205.00
13W=M                                                                                                            ][=      11=C=:=                       5      15000 5             105.00
E:11   1       EC                                                                                                 DO2==OL==E                                                      a=i
1211=O                                                                                                            6           Approved O                $     (Isom OEI
1111                                                                                                       lir:           11=721=MOL=EMI                              s             10.00
EEI    MIED                                                                                                      J1:2nIttf:Sr=OIMIffil                                $             10.00
FEII     I=IM                                                                                                                 Approved WM:=1                          $             10.00
EO         ZE2                                                                                                             M2=27MOE                               :MON
Etl    EEMTEMM                                                                                                   ][=      11M1==O                       5      250.00 $            205.00
E3     EI=EC                                                                                                     ]1::::O=1:=OIMEEffilE
E31      1E                                                                                                1     !EM      I   Approved 1                1 $  1150 OM WI
1111.                                                                                                      1              1=3:=2:=1                     1 $  (340.00)1
E3=122==                                                                                                                                                 OOM
ISEI                                                                                                               ]111:   1   Approved                  E      !ME                =E3
E3       N3ZE                                                                                              i]1:1                          OE                     IN 5              210.00
131=11==                                                                                                                                                 OOM
1311====                                                                                                                                                 OOM
133                                                                                                        1       1::2    1   Approved   0               5  1150001 5             150.00
En1====                                                                                                                                                  OlOINI
E33      K51:1                                                                                             !JIZOSZCZI:MIIR                                    EEDOI2E1
E3!NIME:                                                                                                   0              APP,..0         OE                    :MIOM
EEI     IIM7                                                                                               0              Approved        0               $  1740 001 F               IE
E3IM:=IM                                                                                                                                                 OlOINI
El      TBZWE                                                                                              !31=            11=EMOE=TEIal                                 5          85.00
Ell                                                                                                        0                  Approved W=MEMI                            5          10.00
ElilE1                                                                                                          EZ:        =21!=MOEM:MOMIM
131     E1                                                                                                 lil=            1=212=MO                     $      Kow $                60.00
r/I     MIME:                                                                                              0=EM=M0                                      5      220.001 W3
el I    TirEE                                                                                              1    3::        1   A00,..0    MO:NW'




                                                                                                                                                                                                 TASC001112
  Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 19 of 126




                         Ex. 15

[This exhibit is being filed under seal.]
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 20 of 126




          EXHIBIT 16
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 21 of 126




             PROTECTED HEALTH INFORMATION                TASC000059
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 22 of 126




             PROTECTED HEALTH INFORMATION                TASC000060
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 23 of 126




             PROTECTED HEALTH INFORMATION                TASC000061
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 24 of 126




             PROTECTED HEALTH INFORMATION                TASC000062
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 25 of 126




             PROTECTED HEALTH INFORMATION                TASC000063
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 26 of 126




             PROTECTED HEALTH INFORMATION                TASC000064
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 27 of 126




             PROTECTED HEALTH INFORMATION                TASC000065
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 28 of 126




             PROTECTED HEALTH INFORMATION                TASC000066
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 29 of 126




             PROTECTED HEALTH INFORMATION                TASC000067
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 30 of 126




             PROTECTED HEALTH INFORMATION                TASC000068
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 31 of 126




             PROTECTED HEALTH INFORMATION                TASC000069
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 32 of 126




             PROTECTED HEALTH INFORMATION                TASC000070
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 33 of 126




             PROTECTED HEALTH INFORMATION                TASC000071
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 34 of 126




             PROTECTED HEALTH INFORMATION                TASC000072
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 35 of 126




             PROTECTED HEALTH INFORMATION                TASC000073
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 36 of 126




             PROTECTED HEALTH INFORMATION                TASC000074
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 37 of 126




             PROTECTED HEALTH INFORMATION                TASC000075
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 38 of 126




             PROTECTED HEALTH INFORMATION                TASC000076
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 39 of 126




             PROTECTED HEALTH INFORMATION                TASC000077
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 40 of 126




             PROTECTED HEALTH INFORMATION                TASC000078
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 41 of 126




             PROTECTED HEALTH INFORMATION                TASC000079
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 42 of 126




             PROTECTED HEALTH INFORMATION                TASC000080
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 43 of 126




             PROTECTED HEALTH INFORMATION                TASC000081
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 44 of 126




             PROTECTED HEALTH INFORMATION                TASC000082
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 45 of 126




             PROTECTED HEALTH INFORMATION                TASC000083
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 46 of 126




             PROTECTED HEALTH INFORMATION                TASC000084
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 47 of 126




             PROTECTED HEALTH INFORMATION                TASC000085
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 48 of 126




             PROTECTED HEALTH INFORMATION                TASC000086
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 49 of 126




             PROTECTED HEALTH INFORMATION                TASC000087
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 50 of 126




             PROTECTED HEALTH INFORMATION                TASC000088
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 51 of 126




             PROTECTED HEALTH INFORMATION                TASC000089
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 52 of 126




          EXHIBIT 17
 Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 53 of 126

Leticia Nugent                                                 3/29/2021
            Deshawn Briggs v. Allister Adel
                                                                       1

                   UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF ARIZONA

  DESHAWN BRIGGS, et al.,          )
                                   )
       Plaintiffs,                 )
                                   )
  v.                               ) Civil Action No.
                                   ) CV-18-2684-PHX-EJM
  ALLISTER ADEL, in her official   )
  capacity as County Attorney of   )
  Maricopa County, et al.,         )
                                   )
       Defendants.                 )
  _________________________________)




   VIDEOTAPED VIDEOCONFERENCE DEPOSITION OF LETICIA NUGENT

                                Volume 1

                            Pages 1 - 144

                           Phoenix, Arizona

                            March 29, 2021




                                          Prepared by:
                                          CINDY MAHONEY, RPR, RMR
                                          Certified Court Reporter
                                          Certificate No. 50680


                  Coash & Coash, Inc.
www.coashandcoash.com                                      602-258-1440
      Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 54 of 126

     Leticia Nugent                                                 3/29/2021
                 Deshawn Briggs v. Allister Adel
                                                                                  2

 1                                   I N D E X
 2     WITNESS                                                          PAGE
 3     LETICIA NUGENT
 4     Examination by Ms. Williamson                                        7
 5
 6
 7                               EXHIBITS MARKED
 8     EXHIBIT               DESCRIPTION                                PAGE
 9
       Exhibit 1             TASC Client Participation                      109
10                           Handbook/Client Contract
                             TASC034010-34037
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                       Coash & Coash, Inc.
     www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 55 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      12

3:15:04    1          A     Not to my recollection.
3:15:07    2          Q     Did you review anything else on your own?
3:15:08    3          A     No.
3:15:11    4          Q     Did you meet with anyone other than Ms. Catero?
3:15:12    5          A     No.
3:15:16    6          Q     Did you bring any documents with you today?
3:15:21    7          A     Only the deposition that you guys provided me.
3:15:26    8          Q     That's -- that's all I have for very
3:15:28    9     preliminary questions.        We're going to dive into some
3:15:29   10     questions about you.
3:15:30   11          A     Okay.
3:15:32   12          Q     Where are you from?
3:15:34   13          A     I'm from Phoenix, Arizona.
3:15:37   14          Q     Were you born and raised there?
3:15:37   15          A     Yes, ma'am.
3:15:40   16          Q     Where did you go to school?
3:15:44   17          A     Where did I go to high school?          College?
3:15:45   18          Q     Where did you go -- we can start with high
3:15:47   19     school.    Where did you go to high school?
3:15:49   20          A     Maryvale High School.
3:15:51   21          Q     And what year did you graduate?
3:15:52   22          A     In 2015.
3:15:56   23          Q     And then did you go to college after that?
3:15:59   24          A     I went to Glendale Community College.            I
3:16:00   25     graduated in 2017.



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 56 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      13

3:16:03    1          Q     And when did you -- what year did you start
3:16:04    2     college?
3:16:07    3          A     I started as a sophomore in high school,
3:16:11    4     actually, so I started in 2013.
3:16:14    5          Q     Okay.    And you said you finished in 2017?
3:16:16    6          A     2017, yes.
3:16:18    7          Q     What did you study in college?
3:16:19    8          A     Criminal justice.
3:16:22    9          Q     What sort of classes did you take?
3:16:28   10          A     Administration.      I took forensic, stuff like
3:16:29   11     that.
3:16:33   12          Q     Did you receive a degree from -- after college?
3:16:33   13          A     Yes.
3:16:36   14          Q     What -- what kind of degree?
3:16:37   15          A     Associate of Arts degree.
3:16:39   16          Q     And that was in 2017?
3:16:40   17          A     Yes, ma'am.
3:16:46   18          Q     Have you gone to school beyond that after you
3:16:47   19     received that associate's?
3:16:47   20          A     No.
3:16:54   21          Q     And in -- what month did you finish in 2017?
3:16:57   22     Did you finish college?
3:16:57   23          A     May.
3:17:00   24          Q     And when you finished -- were you working
3:17:02   25     during college?



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 57 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      17

3:21:10    1          A     It was a -- it was a -- various jobs, so
3:21:15    2     whatever they needed me to do.          If they needed me to see
3:21:22    3     a client, it was a variety of things.            Basically as a
3:21:28    4     case manager, but I wasn't -- I wasn't a case manager at
3:21:29    5     the time.
3:21:33    6          Q     Were there other assistant case managers
3:21:36    7     working there when you were working there as a --
3:21:37    8          A     No.   I was the only one.
3:21:41    9          Q     How many case managers were you working with at
3:21:42   10     the time?
3:21:44   11          A     At the time --
3:21:47   12                      MS. CATERO:      Objection; form.
3:21:47   13     BY MS. WILLIAMSON:
3:21:50   14          Q     You can go ahead and answer.
3:21:52   15          A     Let me count.      There was --
3:21:54   16                      MS. CATERO:      Can you clarify what time
3:21:56   17     period you're asking about?
3:21:58   18                      MS. WILLIAMSON:       When she -- when she
3:22:01   19     began.
3:22:26   20                      THE WITNESS:      There was eight.       About
3:22:27   21     eight.
3:22:27   22     BY MS. WILLIAMSON:
3:22:30   23          Q     And do you remember those -- the names of the
3:22:33   24     case managers with whom you worked?
3:22:35   25          A     I remember some.       Some I only remember faces.



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 58 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      18

3:22:39    1          Q     Could you give me the names of the -- the ones
3:22:40    2     you remember?
3:22:46    3          A     Yeah.    It was Theresa Martinez, Viviana Garcia.
3:22:51    4     There was another girl who worked with them, but I don't
3:22:55    5     remember her name.       Then there was Sean; there was Abby;
3:23:07    6     there was Whitney Castleberry.          There was two males who
3:23:11    7     worked at our Tempe location, and I don't remember
3:23:13    8     exactly what their names are.
3:23:15    9          Q     Anyone else?
3:23:17   10          A     No, I don't believe so.
3:23:24   11          Q     Were you assigned a particular caseload as a --
3:23:26   12     as a case management assistant?
3:23:30   13          A     Oh, yes, I was.      So there was another girl.
3:23:34   14     There was a girl named Martha.          So shortly after I
3:23:39   15     started, Martha quit, and I was assigned to her current
3:23:43   16     clients, which I believe was probably less than 80
3:23:46   17     clients.    So I was assigned her caseload until they were
3:23:52   18     able to fulfill that position.
3:23:55   19          Q     And when was that?       When were you assigned
3:23:57   20     Martha's caseload?
3:23:59   21          A     Probably about a month after I started.
3:24:03   22          Q     Okay.
3:24:05   23                      THE VIDEOGRAPHER:       And, Counsel, if I may
3:24:11   24     interrupt, I believe one of the microphones -- or excuse
3:24:14   25     me, one of the volumes is turned too high.             So whatever



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 59 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      19

3:24:18    1     computer is next to the deposed, if you could turn that
3:24:22    2     volume down just slightly, not -- not Ms. Nugent's
3:24:26    3     volume, but the volume of the counsel sitting next to
3:24:27    4     her.
3:24:28    5                       MS. CATERO:     Oh, okay.     Because you --
3:24:31    6     this is Jennifer Catero.        You had asked me to turn it
3:24:32    7     all the way up.      Is it too high?
3:24:32    8                       (An off-the-record discussion ensued.)
3:24:50    9     BY MS. WILLIAMSON:
3:25:18   10          Q     Are you all ready?
3:25:18   11          A     Yes.
3:25:23   12          Q     Okay.    You were saying that you took on
3:25:26   13     Martha's caseload and that was about a month after you
3:25:26   14     started; is that right?
3:25:27   15          A     Yes.
3:25:33   16          Q     So when you began your job as a case management
3:25:36   17     assistant, did you receive any training?
3:25:41   18          A     Yes.    I received training from the other case
3:25:41   19     managers.
3:25:44   20          Q     And what -- what training did you receive?
3:25:47   21          A     Basic training, like how to run a caseload, how
3:25:56   22     to do notes, how to see UAs, how to answer the phone, do
3:26:00   23     my voicemail, answer emails, do kits, do orientation.
3:26:03   24          Q     Could I -- let's -- let's run through these one
3:26:07   25     by one.    You're giving a lot of great information.



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 60 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      20

3:26:10    1                 So you -- first you said how to run a caseload.
3:26:11    2     Tell me about that.
3:26:16    3          A      Like notes, how to run reports, like, see who
3:26:23    4     missed their UAs.       How to read drug tests, see what they
3:26:31    5     tested positive for.       How to look up clients in our
3:26:34    6     systems, navigate through the different systems, learn
3:26:41    7     what different tabs mean.
3:26:45    8          Q      Anything else?
3:26:52    9                 You said that you would run reports.           What kind
3:26:55   10     of reports would you run?
3:27:02   11          A      Like, to see, like, who's making payments, see
3:27:04   12     who's testing, who's not testing.           Stuff like that.
3:27:17   13                      THE COURT REPORTER:        Ms. Nugent, could you
3:27:20   14     just scoot back a little bit.          Because I'm thinking
3:27:20   15     maybe you're so close that it's -- yeah, just a little
3:27:20   16     bit.     Thank you.
3:27:20   17     BY MS. WILLIAMSON:
3:27:25   18          Q      What information would be included on a report
3:27:27   19     of who's making payments?
3:27:32   20          A      Just the client's name, the client's, like,
3:27:37   21     client ID, the date of birth, I believe, and then just,
3:27:40   22     like, how much they owed.
3:27:45   23          Q      And would you receive reports if clients were
3:27:46   24     not making payments?
3:27:49   25          A      It was all on one.      So we could see who was



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 61 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                       21

3:27:54    1     making payments.      Basically, like, depending on the
3:27:57    2     amount of time, an -- we would know, like, an estimate
3:27:59    3     of where they're supposed to be as far as payments go,
3:28:03    4     and we could just look at how much they owe and just
3:28:06    5     kind of calculate it.        So it was all on one sheet who
3:28:09    6     paid and who didn't.
3:28:11    7          Q     Was there any other information on that sheet
3:28:14    8     other than what you've just listed?
3:28:17    9                       MS. CATERO:     Foundation.
3:28:18   10                       THE WITNESS:     I can't recall.
3:28:18   11     BY MS. WILLIAMSON:
3:28:25   12          Q     You also mentioned how to take notes.            What --
3:28:27   13     what notes would you take?
3:28:34   14          A     How to do case notes.        So in the chart, case
3:28:36   15     notes, if we seen a client, we were supposed to write
3:28:41   16     what happened during our visit or interaction.
3:28:48   17          Q     Tell me about the case notes.          Were you -- were
3:28:53   18     you required to write down case notes for all of your
3:28:55   19     interactions with clients?
3:28:57   20          A     Yes.    That was the goal.
3:29:00   21          Q     You say that's the -- what do you mean by
3:29:02   22     that's the goal?
3:29:05   23          A     That's what we were trained to do.            So policy
3:29:08   24     states that whenever we seen a client, we were supposed
3:29:12   25     to do a case note, but that wasn't -- that wasn't the



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 62 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                        22

3:29:15    1     case in some interactions, especially when it was, like,
3:29:17    2     a couple seconds.
3:29:21    3          Q     So what sorts of interactions wouldn't you
3:29:23    4     include in the case notes?
3:29:30    5          A     Like hi/bye, just checking in on a client,
3:29:32    6     like, how are you doing.        If they asked for, like, a
3:29:35    7     financial application, we would just hand it to them.
3:29:37    8     If they asked for the case manager's information, like,
3:29:40    9     a business card, we would just hand it to them real
3:29:43   10     quick.    If they had, like, simple questions, like, hey,
3:29:47   11     what's my next seminar or, you know, am I scheduled for
3:29:50   12     anything?    We would just look it up real quick and just
3:29:53   13     be like, hey, your seminar is this date, this time.                  You
3:29:55   14     know, just, like, really quick interactions.
3:29:59   15          Q     One of the quick interactions you listed in
3:30:02   16     that list was if they asked for financial application,
3:30:03   17     you would just hand it.
3:30:04   18          A     Uh-huh.
3:30:10   19          Q     Were you required to list that information that
3:30:14   20     you gave a financial application in the case notes?
3:30:14   21          A     Yeah.
3:30:19   22          Q     But you're saying as a matter of -- would
3:30:21   23     you -- would you list that information?
3:30:22   24          A     Not all the time, no.
3:30:24   25          Q     What would determine whether you list that



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 63 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      23

3:30:26    1     information?
3:30:29    2          A     Like, during orientation, it was kind of --
3:30:31    3     because it -- because it was a big group.             I mean,
3:30:35    4     sometimes it was like 30 people, 40 people.              We couldn't
3:30:38    5     necessarily remember who -- who we gave an extra
3:30:42    6     application to and who we didn't or, you know --
3:30:44    7     especially if we were at the front desk and it was just
3:30:47    8     a busy day and it was just a quick interaction, it was
3:30:50    9     just hard to remember, you know, who did I talk to that
3:30:58   10     day that I gave a financial application to.              So that
3:30:59   11     was --
3:31:08   12          Q     Okay.    You -- you said that you would also
3:31:14   13     facilitate orientation.        Can you tell me about that?
3:31:20   14          A     Yeah.    So I would do it for our POM program.            I
3:31:23   15     would do it for our diversion program.            So I would be
3:31:26   16     the one to introduce the clients to the program.               I
3:31:31   17     would be the one to go over what they were signing in
3:31:34   18     the program, including their client expectations, their
3:31:39   19     financial requirements, introduce them to their case
3:31:41   20     manager, let them know -- know that their -- this is the
3:31:44   21     person that's going to be their point of contact
3:31:49   22     throughout the whole program.          I would go over program
3:31:55   23     expectations, including seminars, the treatment aspects,
3:31:57   24     and the financial aspects.
3:32:05   25          Q     In your role as case manager assistant, did you



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 64 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      24

3:32:06    1     have a supervisor?
3:32:06    2          A     Yes.
3:32:09    3          Q     Who was your supervisor?
3:32:09    4          A     Cheyenne Watson.
3:32:13    5          Q     Did you have any other supervisors?
3:32:14    6          A     Supervisors, no.
3:32:22    7          Q     And -- okay.      You -- the first thing you
3:32:25    8     listed, I believe, was financial requirements was one of
3:32:28    9     the things you went over at orientation.             Tell me about
3:32:29   10     the financial requirements you went -- you would go over
3:32:31   11     during orientation.
3:32:34   12                       MS. CATERO:     Can you clarify what time
3:32:36   13     period you're asking about, Virginia?            I just want to
3:32:36   14     make sure we've got a clear record here.
3:32:36   15                       MS. WILLIAMSON:      Yes.
3:32:36   16     BY MS. WILLIAMSON:
3:32:40   17          Q     When you first began as a case manager -- as a
3:32:42   18     case manager assistant in -- in April 2018.
3:32:47   19          A     Yeah.    It's kind of hard to remember everything
3:32:52   20     without the documents in front of me, but basically
3:32:58   21     there was the UA requirements, which is a $15 fee -- I
3:33:00   22     believe at the time it was 14, actually, because they
3:33:03   23     raised the prices on me.        So I believe it was $14 when I
3:33:08   24     first began and then they raised it to 15.
3:33:10   25                I would let the clients know that there was a



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 65 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      25

3:33:14    1     debit card fee for that.        I believe at the time it was 1
3:33:18    2     or $2.     They did raise those as well throughout my time
3:33:22    3     at TASC.    There was the TASC fee, which I believe was
3:33:29    4     $350.    There was Maricopa County attorney's fee, which
3:33:35    5     was $650, I believe.       And then if you were booked or
3:33:42    6     charged for -- for the offense at the police department,
3:33:47    7     that was a $50 charge.        So altogether, it was about
3:33:52    8     1,000 -- it was, like, 950 to a 1,050 or something like
3:33:52    9     that.
3:33:59   10          Q     You also listed program expectations as one of
3:34:01   11     the things you would do at orientation when you first
3:34:04   12     began in April 2018.       Tell me about those.
3:34:09   13          A     It was -- it was about a list of -- for the POM
3:34:15   14     program, it was about a list of 16 to 19 program
3:34:21   15     expectations, including testing as scheduled.              If you
3:34:25   16     didn't, you know, provide 90 consecutive days of clean
3:34:28   17     UA testing and testing as scheduled, that that time
3:34:30   18     would restart.
3:34:35   19                It went over that you weren't allowed to do
3:34:39   20     illicit substance, including alcohol and including not
3:34:42   21     taking cough medication because some cough medication
3:34:43   22     does have alcohol in it.
3:34:48   23                It -- it would introduce the financial
3:34:50   24     application, that if you are having financial
3:34:53   25     difficulties, that you can fill out a financial



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 66 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      26

3:34:58    1     application.     It had a -- like, a list of 17 things in
3:35:05    2     it.   Travel, that you weren't permitted to travel out of
3:35:15    3     Maricopa County without TASC permission.             That you're
3:35:18    4     required to keep in contact with your case manager.
3:35:20    5     You're required to do a seminar.           It was a whole bunch
3:35:21    6     of stuff.
3:35:23    7           Q    Anything else?
3:35:26    8           A    That's all that I can remember right now.
3:35:33    9           Q    You also mentioned that you would introduce a
3:35:36   10     participant to his or her case manager.
3:35:36   11           A    Uh-huh.
3:35:39   12           Q    Did you assign case managers?
3:35:40   13           A    Uh-huh.    Yes, ma'am.
3:35:44   14           Q    And how did you assign case managers?
3:35:47   15           A    It was typically based off of either
3:35:54   16     availability.      So if one case manager had -- and I would
3:35:56   17     get this from my manager.         So if they had a lower case
3:36:01   18     load count, we would put them on the board and say, you
3:36:04   19     know, this case manager is -- is accepting new clients,
3:36:08   20     or if we were relatively straight across the board, it
3:36:11   21     would go off last name.        So all clients between A
3:36:14   22     through, you know, N get this case manager; all clients
3:36:18   23     through N through Z get this case manager type thing.
3:36:22   24           Q    You said if some case managers had a lower
3:36:26   25     caseload you would assign directly to them.              What --



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 67 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      27

3:36:28    1     what number of cases is a lower caseload?
3:36:31    2          A     I have no idea.      I would just get it from my
3:36:31    3     manager.
3:36:36    4          Q     Okay.    How many cases did each case manager
3:36:40    5     approximately have at a particular time?
3:36:41    6          A     I have no idea.
3:36:48    7          Q     Okay.    Okay.    When -- did you receive training
3:36:50    8     on how to conduct orientation?
3:36:51    9          A     Yes.
3:36:53   10          Q     Who trained you?
3:36:53   11          A     Yolonda.
3:36:58   12          Q     Is that Yolonda Brooks?
3:36:59   13          A     Yolonda Brooks, yes.
3:37:02   14          Q     Was Yolonda Brooks one of your supervisors?
3:37:03   15          A     She was a manager.
3:37:11   16          Q     Okay.    And what training did she give you?
3:37:14   17          A     She basically did a step by step.           She also
3:37:18   18     gave me, like, on paper, like, how -- how it's supposed
3:37:22   19     to go, what things you can say.          And then she also had
3:37:26   20     me sit in on, like, two to four orientations to see how
3:37:29   21     she did it.       And really it was just learning the
3:37:32   22     paperwork, so as long as you memorized what was on the
3:37:36   23     paperwork and answered any questions, that was pretty
3:37:36   24     much it, so ...
3:37:41   25          Q     What -- what paperwork would you -- what



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 68 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      28

3:37:41    1     paperwork are you referring to?
3:37:44    2          A     The same paperwork that the clients were given.
3:37:47    3     So if she gave me the -- the same packets that the
3:37:49    4     clients got.
3:37:52    5          Q     And what was in the packets the clients would
3:37:53    6     get?
3:37:57    7          A     When I first started, it was the -- the first
3:38:01    8     page was a list of TASC locations.           They could test at
3:38:06    9     any TASC location within our business hours listed, the
3:38:08   10     office phone numbers, and which hours would be testing
3:38:09   11     hours.
3:38:16   12                The next page was a reminder page.            So we would
3:38:21   13     have them write out their PIN number for the portal, the
3:38:24   14     testing portal.      We would have them write out their
3:38:29   15     monthly payments.       We would have them write out their
3:38:31   16     seminar date and then sign at the bottom.
3:38:37   17                And then the next page was -- just went into
3:38:45   18     fees, the county attorney's fees, program requirements
3:38:48   19     that was the contract.        They had to sign all these
3:38:49   20     documents.
3:38:52   21                Then the last two page was basically a
3:38:55   22     duplicate of the first two page, and they would rip
3:38:59   23     those two out and take it with them.
3:39:00   24          Q     Got it.
3:39:02   25                Any -- anything else?



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 69 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      29

3:39:06    1          A     No.
3:39:08    2          Q     Did -- other than those papers, did you hand --
3:39:10    3     did -- did clients receive anything else during
3:39:12    4     orientation?
3:39:13    5          A     A financial application.
3:39:16    6          Q     And what was a financial application?
3:39:19    7          A     It was just an application for clients to fill
3:39:24    8     out should they need financial assistance.
3:39:28    9          Q     And was that application given to everyone who
3:39:30   10     participated in orientation?
3:39:33   11          A     When I first started, it was only given to
3:39:37   12     those who asked for it.        So we would say, you know,
3:39:38   13     we're going to let it -- you know, raise your hand if
3:39:40   14     you want some, give it to clients, and then we would
3:39:43   15     leave a stack at the front door.           When they signed out,
3:39:46   16     they could grab on the way out.
3:39:49   17          Q     Okay.    Let's -- let's back up a little bit.
3:39:51   18                Did you -- what did you tell -- during your --
3:39:57   19     when you first started in 2018, what did you tell
3:40:01   20     clients about the application -- about the financial
3:40:04   21     application?
3:40:07   22          A     That if they needed financial assistance, they
3:40:12   23     can go ahead and fill it out and submit it to their case
3:40:14   24     managers to see if they qualify for financial
3:40:15   25     assistance.



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 70 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      30

3:40:19    1          Q     Anything else?
3:40:25    2          A     No.   That was it.
3:40:26    3          Q     Okay.    And at some point you said that changed.
3:40:30    4     When did -- when did the rule change about when to give
3:40:31    5     out financial applications?
3:40:35    6          A     Shortly after.      We just figured that some
3:40:38    7     clients might be embarrassed to raise their hand during
3:40:42    8     a group orientation and say, yeah, I need financial
3:40:45    9     assistance, so we just started handing it out to
3:40:46   10     everybody.
3:40:51   11          Q     Okay.    When you say "shortly after," when do
3:40:51   12     you mean?
3:40:56   13          A     Probably -- maybe, like, four months after I
3:40:57   14     started.
3:41:02   15          Q     So you started, you said, in -- I'm sorry?
3:41:06   16          A     Like August, September of 2018.
3:41:09   17          Q     Okay.    So you estimate -- tell me if I have
3:41:10   18     this right.
3:41:13   19                You estimate that from April to about August
3:41:16   20     you would have participants raise their hand if they
3:41:19   21     wanted an application; is that right?            Raised their hand
3:41:21   22     during orientation; is that right?
3:41:22   23          A     Uh-huh.
3:41:25   24          Q     And then starting in about August 2018 you
3:41:29   25     would hand out financial applications to everyone --



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 71 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      31

3:41:29    1          A     Uh-huh.
3:41:29    2          Q     -- is that right?
3:41:30    3          A     Yeah.
3:41:34    4          Q     And what prompted that change?
3:41:38    5          A     It was just best practice.         Like, if people
3:41:41    6     were embarrassed, we -- we didn't want to make that
3:41:45    7     happen or we just wanted to hand them out to everybody.
3:41:48    8     We just figured that that was best practice.
3:41:51    9          Q     When you say "we," who's "we"?
3:41:52   10          A     Management.
3:41:54   11          Q     And who is management?
3:41:58   12          A     Just Cheyenne, my managers that included Abby
3:42:02   13     and Yolonda.
3:42:07   14          Q     In -- in or about August 2018, did someone tell
3:42:10   15     you to start handing them out to everyone?
3:42:12   16          A     Yeah.    Cheyenne did.
3:42:14   17          Q     Cheyenne told you to -- in about August 2018
3:42:17   18     Cheyenne told you to hand them out to everyone?
3:42:19   19          A     Uh-huh.
3:42:22   20          Q     Do you -- to your knowledge, why did Cheyenne
3:42:29   21     tell you in August 2018 specifically to hand -- to hand
3:42:30   22     financial applications out to everyone?
3:42:33   23          A     She just said it was best practice that we
3:42:36   24     should be handing them out to everyone, give everybody
3:42:37   25     the opportunity.



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 72 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      32

3:42:40    1          Q     Okay.
3:42:41    2                       THE VIDEOGRAPHER:      Counsel, if I may
3:42:44    3     interrupt, could we have the witness turn her volume
3:42:48    4     down about ten points and see if that doesn't make a
3:42:50    5     difference.       Occasionally we're still experiencing some
3:42:53    6     echo.
3:42:57    7                       THE WITNESS:     I adjusted it.
3:42:59    8                       THE VIDEOGRAPHER:      Okay.    Thank you both.
3:42:59    9     BY MS. WILLIAMSON:
3:43:03   10          Q     Okay.    So you said in August 2018 Cheyenne
3:43:08   11     Watson instructed you to hand out financial applications
3:43:14   12     to everyone at orientation.         And your understanding is
3:43:17   13     that she just decided that was best practice --
3:43:18   14          A     Yes.
3:43:18   15          Q     -- is that right?
3:43:18   16          A     Uh-huh.
3:43:22   17          Q     Do you -- to your knowledge, what made her
3:43:28   18     change what was the best practice?
3:43:30   19                       MS. CATERO:     Foundation.
3:43:31   20                       THE WITNESS:     I don't know.
3:43:31   21     BY MS. WILLIAMSON:
3:43:35   22          Q     To your knowledge, did anything happen in
3:43:38   23     August 2018 that might have triggered a change?
3:43:39   24          A     No.
3:43:44   25          Q     And were you -- at this time were you the only



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 73 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      49

4:06:13    1     orientations around May and June 2018, can you estimate
4:06:18    2     how many people per orientation would take a financial
4:06:19    3     aid application?
4:06:23    4          A     Quite a few.      I did quite a few.       I would
4:06:29    5     always -- I would always see how many people were
4:06:34    6     expected to attend the orientation and print, like, 10
4:06:38    7     to 20 more because a lot of people took a financial
4:06:43    8     application and took duplicates for somebody else to
4:06:47    9     look at.    Some people said their lawyer was going to
4:06:49   10     look at it.       Some people said, you know, they were going
4:06:51   11     to have their mom look at it or whoever.
4:06:58   12          Q     And in April 2018, about how many people would
4:07:03   13     you say participated in orientation per week for the POM
4:07:04   14     program?
4:07:05   15          A     For the POM program?
4:07:06   16          Q     Yes.
4:07:07   17          A     In May or April?
4:07:11   18          Q     In -- in -- yeah, in April 2018.
4:07:13   19          A     Probably around the same.         Probably around the
4:07:13   20     same.
4:07:19   21          Q     And at that time, about how many people would
4:07:23   22     take financial aid applications?
4:07:26   23          A     Quite a few.      Quite a few.
4:07:29   24          Q     And how many is quite a few?
4:07:32   25          A     I -- I wouldn't be able to tell you an exact



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 74 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      50

4:07:33    1     number.
4:07:36    2          Q     Was it about -- was it everyone in the room,
4:07:41    3     all -- half of the participants?
4:07:49    4          A     If I had to -- I don't want to guess, so I
4:07:51    5     wouldn't be able to say.
4:07:53    6          Q     Would you estimate -- could you estimate that
4:07:58    7     it was about half?
4:07:59    8                       MS. CATERO:     Asked and answered.
4:07:59    9     BY MS. WILLIAMSON:
4:08:03   10          Q     You can answer that.
4:08:08   11          A     I want to say it was more than half.
4:08:09   12          Q     Could you -- would you estimate that it was
4:08:12   13     more than three-quarters?
4:08:17   14          A     Probably not three-quarters, no.
4:08:19   15          Q     Okay.    So would you estimate somewhere between
4:08:23   16     half and 75 percent of --
4:08:23   17          A     Yes.
4:08:27   18          Q     -- of the participants would take a financial
4:08:27   19     application?
4:08:30   20          A     Yes.
4:08:31   21          Q     And this is in April 2018?
4:08:32   22          A     Uh-huh.
4:08:36   23          Q     And at that time, would -- my understanding
4:08:40   24     of -- is it -- am I right to say that you've said that
4:08:46   25     those half would take an application and at that time,



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 75 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      51

4:08:49    1     you weren't recording who would take applications?
4:08:50    2          A     No.    At that time I wasn't.
4:08:53    3          Q     And no one else was recording it?
4:08:53    4          A     No.
4:08:56    5                       MS. CATERO:     Foundation.
4:08:56    6     BY MS. WILLIAMSON:
4:09:00    7          Q     Okay.    And at that time in April 2018, was
4:09:04    8     anyone following up with any of the people who took
4:09:05    9     applications about those applications?
4:09:06   10                       MS. CATERO:     Foundation.
4:09:07   11                       THE WITNESS:     The clients were told to
4:09:10   12     follow up with their case managers.
4:09:10   13     BY MS. WILLIAMSON:
4:09:19   14          Q     Okay.    And then in -- in -- excuse me -- in
4:09:23   15     June 2018, you started keeping track of participants,
4:09:31   16     and you started emailing a list of -- a list of who took
4:09:33   17     financial applications to the case managers; is that
4:09:33   18     right?
4:09:34   19          A     Yes.
4:09:40   20          Q     And at that time, did -- were -- were there any
4:09:45   21     changes in policy or were all of these changes things
4:09:47   22     you were doing because, as you said, you were an
4:09:48   23     overachiever?
4:09:50   24                       MS. CATERO:     Form and foundation.
4:09:51   25                       THE WITNESS:     Yeah, it was just something



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 76 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                        52

4:09:51    1     I did, just to include with my email that I was already
4:09:51    2     sending.
4:09:51    3     BY MS. WILLIAMSON:
4:10:03    4          Q     When you -- after you sent your first email
4:10:07    5     with this information, did you receive any response from
4:10:10    6     your supervisor about why you collected that
4:10:10    7     information?
4:10:13    8          A     I don't believe so.
4:10:17    9          Q     Did anybody else ask why you collected that
4:10:18   10     information?
4:10:20   11          A     No.
4:10:26   12          Q     Okay.    So in -- then in August 2018, you said
4:10:35   13     that Cheyenne Watson then asked for a list of who took
4:10:36   14     applications; is that right?
4:10:40   15                      MS. CATERO:      Objection; misstates the
4:10:44   16     witness's prior testimony.
4:10:45   17                      THE WITNESS:      Yeah, I don't know.        But
4:10:48   18     there was a point in time where I did start giving her a
4:10:50   19     list.
4:10:50   20     BY MS. WILLIAMSON:
4:10:58   21          Q     Okay.    In -- in August 2018, did anything
4:11:02   22     change about how you ran orientation?
4:11:04   23                      MS. CATERO:      Form, foundation.
4:11:09   24                      THE WITNESS:      In August?     No.    We started
4:11:15   25     giving, like I said, applications to everybody.               It got



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 77 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      67

4:31:17    1                       MS. CATERO:     Okay.    Thank you very much.
4:31:21    2     We'll be back in ten minutes max.
4:31:22    3                       MS. WILLIAMSON:      Ten minutes is great.
4:31:23    4                       MS. CATERO:     All right.     Thank you.
4:31:25    5                       THE VIDEOGRAPHER:       We are now off the
4:31:30    6     record.    The time on the video monitor is 4:31 p.m.
4:31:30    7                       (A recess ensued.)
4:42:16    8                       THE VIDEOGRAPHER:       We are now on the
4:42:21    9     record.    The time on the video monitor is 4:42 p.m.
4:42:21   10     BY MS. WILLIAMSON:
4:42:26   11          Q     Before we went off the record, we were talking
4:42:29   12     about case notes.       Do you remember that?
4:42:31   13          A     Yes.
4:42:34   14          Q     If a -- if a client followed up with a case
4:42:37   15     manager about his or her financial application, would
4:42:40   16     that be documented in the case notes?
4:42:40   17          A     Yes.
4:42:55   18          Q     Okay.    You said that when you -- when you first
4:43:00   19     began working at TASC in April 2018, one of your jobs
4:43:04   20     was to fill in for case managers who were on vacation;
4:43:05   21     is that right?
4:43:10   22          A     Yes.    Or, you know, if they took the day off,
4:43:11   23     whatever the case may be.
4:43:14   24          Q     When you filled in for other case managers, did
4:43:18   25     you review the case notes that those case managers had



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 78 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      68

4:43:24    1     entered before you started filling in new notes?
4:43:26    2          A     Not typically, no.
4:43:33    3          Q     Would you -- for any -- any times you were
4:43:36    4     covering for another case manager who was out of the
4:43:45    5     office, would you fill in case notes for those clients
4:43:48    6     as if they were your own clients?
4:43:51    7                Would your -- would your case note practice
4:43:53    8     change at all based on the fact that you were taking
4:43:56    9     over for somebody as opposed to having somebody who was
4:43:59   10     assigned to your caseload?
4:43:59   11          A     No.
4:44:08   12          Q     Okay.    If you saw that a case manager had
4:44:12   13     recorded something wrong in one of their earlier
4:44:17   14     entries, would you do anything to -- would you take any
4:44:19   15     action?
4:44:20   16                      MS. CATERO:      Form, foundation.
4:44:24   17                      THE WITNESS:      No.   That's never happened
4:44:26   18     to me.
4:44:26   19     BY MS. WILLIAMSON:
4:44:35   20          Q     If you saw that a case manager's notes showed
4:44:40   21     that they had done something that was against TASC's
4:44:42   22     policy, would you do anything -- would you take any
4:44:45   23     action?
4:44:45   24                      MS. CATERO:      Form, foundation.
4:44:49   25                      THE WITNESS:      That's never happened to me.



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 79 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      71

4:48:02    1     have to pay either 150 or 75 when they were scheduled
4:48:03    2     for orientation?
4:48:04    3          A     Yes.
4:48:07    4          Q     To your knowledge, was the orientation fee ever
4:48:08    5     waived?
4:48:15    6          A     To my knowledge, in a couple instances they
4:48:16    7     were, yes.
4:48:18    8          Q     Tell me about those instances.
4:48:20    9                       MS. CATERO:     Form.
4:48:23   10                       THE WITNESS:     The one that I could
4:48:27   11     remember was it was a male and it was -- it was done by
4:48:32   12     my manager, Cheyenne Watson.          They would agree to take
4:48:38   13     them into the program and give them a certain amount of
4:48:46   14     time to pay it.      The client needed to pay the -- the
4:48:49   15     intake form -- I mean payment eventually.             It was just
4:48:52   16     part of the balance.
4:48:52   17     BY MS. WILLIAMSON:
4:48:58   18          Q     Okay.    Was this one instance that you know of?
4:49:01   19          A     No.    There was many instances where Cheyenne
4:49:05   20     would let the clients into the program without them
4:49:07   21     paying the intake fee.
4:49:11   22          Q     Okay.    And when you say would let them into the
4:49:15   23     program without paying the intake fee, do you mean that
4:49:20   24     they would -- would they still owe that intake fee?
4:49:21   25          A     It was part of their balance.



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 80 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                       72

4:49:24    1          Q     Okay.    It was -- when you say it was part of
4:49:26    2     their balance, what do you mean?
4:49:29    3          A     It was something they would need to pay off in
4:49:29    4     order to complete the programs.
4:49:30    5                      THE COURT REPORTER:        I'm sorry.     Can you
4:49:31    6     repeat that?
4:49:32    7                      THE WITNESS:      It was something they needed
4:49:36    8     to pay off in order to complete the program.
4:49:36    9     BY MS. WILLIAMSON:
4:49:40   10          Q     To your knowledge, what circumstances -- to
4:49:46   11     your knowledge, when did -- what reasons did Cheyenne
4:49:53   12     Watson give for letting some participants do orientation
4:49:56   13     without having first paid the intake fee?
4:49:57   14                      MS. CATERO:      Foundation.
4:50:00   15                      THE WITNESS:      It was more so of a promise
4:50:04   16     to pay agreement.       So let's say the client entered the
4:50:08   17     program on a Tuesday, but they won't get paid until
4:50:11   18     Friday, then they'll pay it the following Monday.               And
4:50:15   19     there was a couple of financial hardships that they --
4:50:18   20     she agreed for them to get into the program just to
4:50:21   21     start the financial application and then see if we could
4:50:26   22     work with them on getting them -- if, you know, maybe it
4:50:30   23     comes out to they might not have to pay the -- the
4:50:33   24     intake fee if they filled out the application and they,
4:50:37   25     you know, were -- they did have a really bad financial



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 81 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      79

4:59:28    1                       THE COURT REPORTER:       Ms. Nugent, if you
4:59:30    2     could scoot back a little bit, that may help with some
4:59:30    3     of the echo.      Thank you.
4:59:30    4     BY MS. WILLIAMSON:
4:59:33    5          Q     And was -- is -- are these conversations you
4:59:37    6     would have in person or through email or through some
4:59:39    7     other method?
4:59:41    8                       MS. CATERO:     Form, foundation.
4:59:42    9                       THE WITNESS:     It was a mix.      I would say
4:59:49   10     primarily face to face, one on one.           Sometimes through
4:59:54   11     email, but most of the time it was just a walk, like,
4:59:57   12     next door, go next door and staff it.
4:59:57   13     BY MS. WILLIAMSON:
5:00:01   14          Q     If you -- when you had conversations face to
5:00:05   15     face, did you -- did you make any written record of
5:00:07   16     those conversations?
5:00:08   17                       MS. CATERO:     Form, foundation.
5:00:10   18                       THE WITNESS:     No.
5:00:10   19     BY MS. WILLIAMSON:
5:00:16   20          Q     Okay.    You said that you staffed -- those
5:00:19   21     matters would -- when someone disclosed hardship, that
5:00:24   22     those matters would be staffed to Cheyenne to see if she
5:00:27   23     can make an exception, I believe, were your words; is
5:00:27   24     that right?
5:00:28   25          A     Yes.



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 82 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                       80

5:00:32    1          Q     And what did you mean by "make an exception"?
5:00:35    2          A     Like, let them in the program without paying or
5:00:38    3     make, like, a promise to pay if that was something the
5:00:45    4     client was able to do.
5:00:51    5          Q     Any -- to your knowledge, were there -- did
5:00:58    6     TASC have written policies about exceptions for starting
5:01:02    7     the program without paying the intake fee?
5:01:03    8          A     To my knowledge, no.
5:01:09    9          Q     To clarify, are you saying, to your knowledge,
5:01:13   10     there wasn't such a policy?         Is that right?
5:01:14   11                      MS. CATERO:      Form.
5:01:14   12                      THE WITNESS:      Correct.
5:01:14   13     BY MS. WILLIAMSON:
5:01:21   14          Q     And to your knowledge, how was Cheyenne Watson
5:01:27   15     making decisions about when to allow exceptions?
5:01:30   16          A     It was based off the need of the client.
5:01:33   17     Obviously our goal as a treatment facility is to assist
5:01:38   18     this client in any way and to prevent any further
5:01:41   19     barriers of treatment.        If this client was, you know,
5:01:44   20     about to be sent to the Maricopa County Attorney's
5:01:47   21     Office, well, we could prevent that with a promise to
5:01:51   22     pay or, you know, whatever we needed to do.              The client
5:01:55   23     was -- our goal is to help them in whatever way we
5:01:55   24     could.
5:02:09   25          Q     And would the case notes -- would you or



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 83 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      81

5:02:12    1     Cheyenne -- did you or Cheyenne Watson record in the
5:02:16    2     case notes when you were making these exceptions?
5:02:18    3                      MS. CATERO:      Form, foundation.
5:02:20    4                      THE WITNESS:      If they weren't considered a
5:02:24    5     client of ours, there was -- there was really no way for
5:02:27    6     us to put a case note in because, like I said, they
5:02:32    7     weren't in our system yet where we can do a case note,
5:02:34    8     so no.
5:02:34    9     BY MS. WILLIAMSON:
5:02:39   10          Q     Were -- was the fact that someone got an
5:02:42   11     exception and were -- you know, somebody was allowed to
5:02:45   12     be in the program without first paying the intake fee,
5:02:49   13     was that ever recorded in case notes after they became
5:02:51   14     participants in the program?
5:02:51   15          A     I don't know.
5:02:52   16                      MS. CATERO:      Form, foundation.
5:02:53   17                      THE WITNESS:      I don't know.
5:02:55   18     BY MS. WILLIAMSON:
5:03:15   19          Q     If -- if someone could not get -- did not have
5:03:23   20     or told you they did not have $150 or $75 within the 90
5:03:27   21     days, could they enroll in the program?
5:03:30   22          A     If someone didn't tell me they couldn't get
5:03:33   23     $150 or $75?
5:03:36   24          Q     I'm sorry.     If somebody -- if someone came to
5:03:42   25     you toward the end of the 90-day period and they still



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 84 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      82

5:03:48    1     didn't have $75 or $150, could they enroll in the
5:03:50    2     program?
5:03:51    3                      MS. CATERO:      Form, foundation.
5:03:54    4                      THE WITNESS:      Okay.    You're saying towards
5:04:00    5     their 90 days of enrollment; right?
5:04:00    6     BY MS. WILLIAMSON:
5:04:03    7          Q     Let me -- let me back up.
5:04:06    8                How -- so from the time that someone was
5:04:10    9     referred to the TASC program, how long -- how long could
5:04:13   10     they be in this sort of limbo where they weren't yet
5:04:17   11     enrolled in the program, but they were referred to the
5:04:19   12     program?    Was there a --
5:04:19   13                      MS. CATERO:      Form.
5:04:19   14     BY MS. WILLIAMSON:
5:04:22   15          Q     Was there a specific time period that they had
5:04:22   16     to be enrolled?
5:04:25   17          A     When I first started, it was 90 days.            Like I
5:04:28   18     said, they changed that later on in the program.               I'm
5:04:31   19     not sure when.      But when I first started, it was -- they
5:04:35   20     had to -- they needed to be in the program within 90
5:04:37   21     days to avoid getting sent back to Maricopa County
5:04:37   22     Attorney's Office.
5:04:47   23          Q     Okay.    So if -- if -- toward the end of that
5:04:51   24     90-day period, is the only way that someone could
5:04:56   25     enroll -- if they still didn't have the money, is the



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 85 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      83

5:05:00    1     only way they could enroll getting an exception from
5:05:01    2     Cheyenne Watson?
5:05:01    3                      MS. CATERO:      Form, foundation.
5:05:04    4                      THE WITNESS:      We would -- we would extend
5:05:07    5     the 90 days one to two weeks.          In some cases they were
5:05:11    6     extended, you know, up to a full month and a half
5:05:15    7     depending on what the client's situation was.              So we
5:05:18    8     would try to work with them as far as, you know,
5:05:23    9     extending that 90-day period and try to see, you know,
5:05:28   10     maybe in two weeks you're in a better situation.
5:05:31   11                But ultimately, if they didn't disclose that
5:05:34   12     they had a financial hardship or there was some sort of
5:05:38   13     other barrier to getting into their treatment program,
5:05:43   14     then unfortunately, yes, they were sent away and their
5:05:46   15     file was sent back to Maricopa County Attorney's Office.
5:05:46   16     BY MS. WILLIAMSON:
5:05:51   17          Q     Was there any sort of application process for
5:05:53   18     asking for an exception to the normal rule that you have
5:06:00   19     to pay either 75 or $150 to join the program?
5:06:01   20                      MS. CATERO:      Form, foundation.
5:06:03   21                      THE WITNESS:      No.   It was all based off of
5:06:08   22     what the clients disclosed to us and us just trying to
5:06:12   23     adapt to their circumstances and meet them where they're
5:06:17   24     at so that we're able to provide the treatment for them.
5:06:17   25     BY MS. WILLIAMSON:



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 86 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      84

5:06:23    1          Q     Was there any -- were you instructed to ask --
5:06:32    2     ask those people who were referred to the program about
5:06:36    3     their financial situation so they could be considered
5:06:39    4     for this sort of exception?
5:06:39    5                      MS. CATERO:      Form.
5:06:41    6                      THE WITNESS:      When I was doing intakes
5:06:46    7     personally, I didn't ask.         I kind of just would just go
5:06:49    8     over the program and then ask them, are there any
5:06:52    9     questions that you have for me?           Are there any concerns?
5:06:56   10     And then I would leave it up to the client to tell me,
5:07:01   11     yes, I can't afford the -- the $150.
5:07:01   12     BY MS. WILLIAMSON:
5:07:05   13          Q     So am I -- is it right that -- am I right to
5:07:11   14     say that if a client -- if a potential client, someone
5:07:15   15     who was trying to schedule orientation but didn't have
5:07:18   16     the money, if that person didn't -- didn't tell you that
5:07:23   17     they didn't have the money, there was no way to -- was
5:07:28   18     there any way at that point for the person to enroll
5:07:31   19     after 90 days?
5:07:32   20                      MS. CATERO:      Form.
5:07:34   21                      THE WITNESS:      If they didn't tell me they
5:07:37   22     didn't have the money or they didn't have any barriers
5:07:40   23     to treatment, then there was no way for me to, on his
5:07:46   24     behalf, request an extension of the 90 days or do a
5:07:50   25     staffing with my manager.         So it was just always hard to



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 87 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      86

5:09:35    1     information you learned about a client's financial
5:09:42    2     status between intake and orientation, was that
5:09:46    3     information you learned because of a client volunteered
5:09:46    4     it?
5:09:47    5                      MS. CATERO:      Form.
5:09:50    6                      THE WITNESS:      Not necessarily.       If we seen
5:09:55    7     the client and -- you know, and we would -- and they
5:10:00    8     look, you know, unshowered, you know, their hair is a
5:10:04    9     mess, we would ask them, you know, are you -- are you
5:10:07   10     having a financial hardship?          What's going on?      You
5:10:10   11     know, some clients -- some clients would cry when they
5:10:13   12     found out about the fees, and we would go over there and
5:10:15   13     be like, what's going on?         It's -- it's lot of
5:10:17   14     information.
5:10:21   15                And so it's -- it was -- if we seen the client
5:10:24   16     face to face, we could pick up on those cues, you know.
5:10:29   17     This client needs a financial application, or we could
5:10:33   18     ask them those questions to try to let them, you know,
5:10:38   19     get up to tell us that they're in a financial hardship,
5:10:41   20     because some clients won't disclose that information to
5:10:42   21     you.
5:10:45   22                And some clients are homeless and they look
5:10:50   23     like me.    They look very well groomed.          So it's just --
5:10:53   24     it's just picking up on those -- on those little things.
5:10:57   25     So it's not necessarily that all the information that we



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 88 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                       90

5:15:46    1     away or added was the booking fee because not all
5:15:52    2     clients were booked.       So pretty much the POM program,
5:15:53    3     they had the [indiscernible].
5:15:57    4                      THE COURT REPORTER:        I'm sorry.     "The POM
5:15:58    5     program" what?
5:16:01    6                      THE WITNESS:      The had the same fee layout.
5:16:01    7     BY MS. WILLIAMSON:
5:16:07    8          Q     Do you know of any time where a person didn't
5:16:13    9     have to pay the 150 and they also didn't have to pay
5:16:20   10     that later as part of their balance?            This is when you
5:16:23   11     started in -- in April 2018.
5:16:26   12          A     In April 2018, I wouldn't know of those cases
5:16:30   13     because Cheyenne would make those exceptions, and I
5:16:34   14     wouldn't be -- I was just a case manager assistant.
5:16:36   15     I -- I wouldn't -- I wouldn't even follow up with the
5:16:39   16     client because that was their case manager's
5:16:40   17     responsibility.
5:16:48   18          Q     To your knowledge, did Cheyenne Watson consult
5:16:53   19     with anybody else about when to make an exception?
5:16:55   20          A     To my knowledge, I wouldn't know.           I wouldn't
5:16:58   21     know.
5:17:05   22          Q     To your knowledge, did -- for -- for clarity,
5:17:12   23     when -- when these exceptions were made, this is before
5:17:16   24     intake, after orientation -- or I'm sorry, after intake,
5:17:19   25     before orientation; is that right?



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 89 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      102

5:33:39    1          A     Yes.
5:33:40    2          Q     No one else?
5:33:41    3          A     No.
5:33:43    4          Q     Okay.    And you said you got information at that
5:33:46    5     meeting about the -- the federal poverty guidelines; is
5:33:47    6     that right?
5:33:48    7          A     Yes.
5:33:51    8          Q     Had you ever gotten information about the
5:33:56    9     federal poverty guidelines from anyone in TASC before
5:33:56   10     that meeting?
5:34:03   11          A     No.
5:34:07   12          Q     Did you -- before that August 2018 meeting, did
5:34:08   13     you -- were you ever told anything about the federal
5:34:09   14     poverty guidelines?
5:34:11   15                       MS. CATERO:     Form.
5:34:12   16                       THE WITNESS:     Well, I would.      I would
5:34:18   17     collect the income and the dependents based off of
5:34:19   18     the -- they had told me that it was going to be based
5:34:22   19     off of the federal timelines, but they never handed me,
5:34:25   20     you know, this is -- this is how we're going do it kind
5:34:26   21     of thing.
5:34:26   22     BY MS. WILLIAMSON:
5:34:59   23          Q     Okay.    Okay.    Let's see, when you -- when did
5:35:03   24     you -- you -- when you first started at TASC, you were
5:35:04   25     an assistant case manager; right?



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 90 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      130

6:38:45    1     participant who didn't have to do substance abuse
6:38:50    2     counseling -- or rather, one category of people who did
6:38:53    3     have to do substance abuse counseling is participants
6:38:59    4     who, after -- who did not have a medical marijuana card
6:39:07    5     on file and who, after eight weeks or ten weeks or some
6:39:11    6     number determined by case managers, continued to test
6:39:14    7     positive for THC; is that right?
6:39:16    8                       MS. CATERO:     Form.
6:39:17    9                       THE WITNESS:     Correct.
6:39:17   10     BY MS. WILLIAMSON:
6:39:22   11          Q     And then you mentioned that there were a couple
6:39:27   12     of other categories.       One, I believe you said, was
6:39:33   13     participants who test positive for alcohol twice; is
6:39:33   14     that right?
6:39:34   15          A     Yes.
6:39:39   16          Q     If a participant tests positive for alcohol
6:39:42   17     once, would he or she have to do substance abuse
6:39:43   18     counseling?
6:39:45   19          A     No.    But they would have to do an extra
6:39:49   20     seminar.    So they would have to do an alcohol education
6:39:54   21     seminar that was an additional fee of, I want to say,
6:39:55   22     $75.
6:40:03   23          Q     Okay.    And to your knowledge, do you know who
6:40:05   24     ran the alcohol -- that alcohol seminar?
6:40:08   25          A     Myself and Abby.



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 91 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      132

6:41:39    1          A     Yes.
6:41:44    2          Q     And to your knowledge, did anyone else lead the
6:41:46    3     alcohol awareness seminar?
6:41:56    4          A     No, not since I was there.         Or since I started.
6:42:00    5     Oh, actually Whitney Castleberry, when I first -- first
6:42:04    6     got there, before she left us, she was doing it too.
6:42:20    7          Q     To your knowledge, were you -- when you led
6:42:29    8     the -- the alcohol seminar, did you have -- what --
6:42:37    9     what -- how did you -- did you have materials that --
6:42:44   10     that you used to -- like, scripts, PowerPoints, any
6:42:48   11     materials that you used to conduct the class?
6:42:49   12                       MS. CATERO:     Form.
6:42:50   13                       THE WITNESS:     Not necessarily a script.
6:42:54   14     It was a PowerPoint.       And then I did my own research and
6:42:57   15     incorporated some of my own [indiscernible] on the
6:42:57   16     class.
6:42:57   17                       THE COURT REPORTER:       I'm sorry.
6:43:00   18     "Incorporated my own" what?         We're having a bad
6:43:00   19     connection.
6:43:04   20                       THE WITNESS:     Research.
6:43:04   21                       THE COURT REPORTER:       You said, "I
6:43:07   22     incorporated some of my own" --
6:43:10   23                       THE WITNESS:     Research.
6:43:10   24     BY MS. WILLIAMSON:
6:43:20   25          Q     And was the alcohol awareness seminar a form of



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 92 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      133

6:43:23    1     counseling?
6:43:23    2          A     No.
6:43:24    3                       MS. CATERO:     Foundation.
6:43:25    4                       THE WITNESS:     It wasn't a form of
6:43:26    5     counseling.
6:43:26    6     BY MS. WILLIAMSON:
6:43:30    7          Q     Okay.    To your -- to your understanding, was
6:43:33    8     the alcohol seminar something other than counseling?
6:43:34    9                       MS. CATERO:     Foundation.
6:43:35   10                       THE WITNESS:     It was just an educational
6:43:41   11     course and a -- just a -- like a reminder of what we
6:43:46   12     need to do in order to be successful for the program.
6:43:46   13     BY MS. WILLIAMSON:
6:43:51   14          Q     And if someone tested positive for alcohol
6:44:00   15     once, that participant would have to take this course,
6:44:04   16     this alcohol awareness course.          How much -- how much did
6:44:07   17     you say the alcohol awareness course was?
6:44:08   18          A     I believe it was $75.
6:44:17   19          Q     And if a participant completed the alcohol
6:44:27   20     awareness course and did not get any more positive tests
6:44:36   21     of any kind, would the one alcohol positive cause his or
6:44:39   22     her time in the program to be extended?
6:44:41   23          A     Yes.
6:44:44   24          Q     Explain that.
6:44:45   25                       MS. CATERO:     Form.



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 93 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      139

6:53:02    1     And yes, that only happened if you were -- that you
6:53:09    2     completed orientation and you accepted the program.
6:53:14    3          Q     Okay.    So when you say when you first started
6:53:20    4     assessments were only given to participants who tested
6:53:28    5     positive, what period of time do you mean?
6:53:31    6          A     Yeah, so when I first started, which was April
6:53:39    7     of 2018 to maybe somewhere in 2019, it was only a
6:53:45    8     requirement for -- for my clients basically in the POM
6:53:48    9     program that tested positive for an illicit substance to
6:53:52   10     get assessments.      Then they changed the policy to
6:53:56   11     include all clients, all POM clients needed to undergo
6:54:00   12     an assessment for treatment, and then they have the
6:54:04   13     opportunity to seek treatment at that point or they can
6:54:05   14     decline the treatment at that point.
6:54:09   15          Q     Okay.    You said that the policy changed
6:54:12   16     sometime in -- in 2019 --
6:54:12   17          A     Yes.
6:54:13   18          Q     -- is that right?
6:54:14   19          A     Yes, I believe so.
6:54:18   20          Q     When in 2019 did the policy change?
6:54:21   21          A     Probably late 2019.        Probably October or
6:54:23   22     November of 2019.
6:54:28   23          Q     To your knowledge, why did the policy change?
6:54:32   24          A     I don't know.
6:54:46   25          Q     Okay.    When you -- when you conducted the



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 94 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      140

6:54:51    1     alcohol awareness course, you mentioned that you would
6:54:56    2     do your own research.        What did you mean by that?
6:54:59    3          A     Well, if you look at the alcohol education
6:55:03    4     awareness class, I believe it was dated for information
6:55:08    5     in either -- I want to say 2017.           So I just wanted to
6:55:12    6     give my clients more factual information that was more
6:55:18    7     up to date.     And also just to incorporate, because most
6:55:21    8     of -- you know, most of the clients who test positive --
6:55:25    9     and most of the clients in the POM program are younger,
6:55:29   10     so I wanted to be able to give them information that I
6:55:34   11     felt they would be more relatable toward and not make --
6:55:39   12     make it so boring, basically.          I wanted them to relate
6:55:42   13     to the information that I was giving them, find it
6:55:45   14     interesting, and also more up to date.
6:55:50   15          Q     Okay.    What -- what kind of things did you
6:55:58   16     change in the -- the sort of template materials you got?
6:56:02   17          A     I would discuss studies, like, the fact that,
6:56:06   18     you know, you eat more when you drink alcohol than
6:56:10   19     somebody who's not drinking alcohol, and that's why bars
6:56:14   20     typically sell food in addition to alcohol because it's,
6:56:19   21     you know, more money, plus I -- you're just more
6:56:23   22     susceptible to eating when you're drunk.             Stuff like
6:56:29   23     that.    I would just incorporate some fun quote/unquote
6:56:33   24     studies on alcohol.
6:56:39   25          Q     Did anybody supervise what -- what you taught



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 95 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                      141

6:56:41    1     during the alcohol awareness class?
6:56:45    2          A     No.    When I first began, I -- I was supervised
6:56:49    3     maybe, like, once or twice, and then they kind of left
6:56:51    4     it up to me.
6:56:55    5          Q     When you -- you said you and Abby taught this
6:56:55    6     course --
6:56:56    7          A     Yes.
6:56:57    8          Q     -- did you teach it together?
6:56:58    9          A     No.
6:57:01   10          Q     Okay.    So it would just be one instructor --
6:57:02   11          A     Yes.
6:57:04   12          Q     -- at the course?
6:57:08   13                Okay.    So you had -- you could -- you could add
6:57:13   14     or -- were you -- were you given instructions on adding
6:57:18   15     or supplementing the alcohol awareness course materials?
6:57:22   16          A     Was I given instruction?         I was given
6:57:26   17     permission to put my [indiscernible] on the class.
6:57:26   18                       THE COURT REPORTER:       I'm sorry. "Put my"
6:57:26   19     what?    Twist?
6:57:31   20                       THE WITNESS:     My own twist -- my own twist
6:57:38   21     on the class.      and then other than that, I was given a
6:57:39   22     base of the PowerPoint.
6:57:39   23     BY MS. WILLIAMSON:
6:57:43   24          Q     Got it.    Okay.
6:57:45   25                We went over your -- your educational



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 96 of 126

               Leticia Nugent                                                 3/29/2021
                           Deshawn Briggs v. Allister Adel
                                                                                          142

6:57:48    1     background.     But remind me, do you have -- do you have
6:57:54    2     any educational training in substance abuse counseling?
6:57:57    3           A    Just what I would get at TASC.          So I would go
6:58:03    4     to supervision in TASC, and we would also do training in
6:58:09    5     counseling, but that's the extent of my training as far
6:58:13    6     as counseling goes, but it wasn't a counseling seminar.
6:58:17    7           Q    Okay.
6:58:20    8                      MS. CATERO:      And, Virginia, we're just
6:58:25    9     about almost at 7:00.        We've gone a half-hour past 6:30.
6:58:26   10                      MS. WILLIAMSON:       Yes.   I -- I appreciate
6:58:31   11     it.   I'm -- yeah, we can certainly stop for the day.
6:58:31   12                      MS. CATERO:      Okay.    I didn't mean to
6:58:33   13     interrupt.
6:58:33   14                      MS. WILLIAMSON:       No, no, no.     I appreciate
6:58:36   15     you calling attention to the time.            And thank you so
6:58:39   16     much for -- for sticking around for the extra hour.                  I
6:58:42   17     know you likely planned to leave at 6, so I do
6:58:43   18     appreciate it.
6:58:44   19                      MS. CATERO:      Sure.    Are we -- are we off
6:58:45   20     the record?
6:58:45   21                      THE COURT REPORTER:        We will be.
6:58:49   22                      MS. CATERO:      Okay.    I was wondering if we
6:58:53   23     could get a count on the time for today.
6:58:53   24                      (An off-the-record discussion ensued.)
6:59:05   25                      THE VIDEOGRAPHER:        We are off the record.



                                 Coash & Coash, Inc.
               www.coashandcoash.com                                      602-258-1440
 Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 97 of 126

Leticia Nugent                                                 3/29/2021
            Deshawn Briggs v. Allister Adel
                                                                       144

 STATE OF ARIZONA   )
 COUNTY OF MARICOPA )

      BE IT KNOWN that the foregoing deposition was taken

 by me pursuant to stipulation of counsel; that I was

 then and there a Certified Court Reporter in the State

 of Arizona, and by virtue hereof authorized to

 administer an oath; that the witness before testifying

 was duly sworn by me to testify to the whole truth;

 pursuant to request, notification was provided that the

 deposition is available for review and signature; that

 the questions propounded by counsel and the answers of

 the witness thereto were taken down by me in shorthand

 and thereafter transcribed into typewriting under my

 direction; that the foregoing pages are a full, true and

 accurate transcript of all the proceedings had upon the

 taking of said deposition, all done to the best of my

 skill and ability.

           I FURTHER CERTIFY that I am in no way related

 to nor employed by any parties hereto; nor am I in any

 way interested in the outcome thereof.

           Dated at Phoenix, Arizona, this 13th day of

 April, 2021.


                       _________________________________
                       CINDY MAHONEY, RPR, RMR NO. 50680



                  Coash & Coash, Inc.
www.coashandcoash.com                                      602-258-1440
 Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 98 of 126

Leticia Nugent                                                 3/30/2021
            Deshawn Briggs v. Allister Adel
                                                                       145

                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF ARIZONA

                                      )
  DESHAWN BRIGGS, et al.,             )
                                      )
       Plaintiffs,                    )
                                      )            Civil Action No.
  v.                                  )            CV-18-2684-PHX-
                                      )            EJM
  ALLISTER ADEL, in her official      )
  capacity as County Attorney of      )
  Maricopa County, et al.,            )
                                      )
       Defendants.                    )
  ____________________________________)




         VIDEO-RECORDED DEPOSITION OF LETICIA NUGENT

                                Volume 2
                 Pages 145 Through 289, Inclusive



                           Phoenix, Arizona

                            March 30, 2021




                                          Prepared by:
                                          Meri Coash, RMR, CRR
                                          Certified Reporter
                                          Certification No. 50327



                  Coash & Coash, Inc.
www.coashandcoash.com                                      602-258-1440
      Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 99 of 126

     Leticia Nugent                                                 3/30/2021
                 Deshawn Briggs v. Allister Adel
                                                                             146

1                                   I N D E X
       WITNESS                                                              PAGE
2
        LETICIA NUGENT
3
              Examination by Ms. Williamson                                  150
4
5
6
7
                                 EXHIBITS MARKED
8
       EXHIBITS                     DESCRIPTION                             PAGE
9
       Exhibit 2         Case file                                           249
10                       TASC024349 - 24411
                         Protected Health Information
11
       Exhibit 3         Fee Agreements                                      269
12                       TASC000023 - 33
13     Exhibit 4         Email string, Subject: Diversion                    273
                         Financial Consideration Scale
14                       TASC000716 - 759
                         Confidential
15
       Exhibit 5         Case file                                           278
16                       TASC029490 - 29529
                         Protected Health Information
17
18
19
       2-5
20                        PREVIOUSLY MARKED EXHIBITS
21                          Exhibit 1     Page 154
22
23
                          INSTRUCTIONS NOT TO ANSWER
24
                              Page 154        Line 7
25


                       Coash & Coash, Inc.
     www.coashandcoash.com                                      602-258-1440
     Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 100 of 126

     Leticia Nugent                                                3/30/2021
                 Deshawn Briggs v. Allister Adel
                                                                            148

1     APPEARANCES (CONTINUED):
2             For the Defendant TASC:
                  SNELL & WILMER, LLP
3                 By: Jennifer Hadley Catero, Esq.
                       Marsha Cotton, Esq.
4                      Amanda Weaver, Esq.
                       One Arizona Center
5                      400 East Van Buren Street
                       Phoenix, Arizona 85004
6                      602-382-6000
                       jcatero@swlaw.com
7                      mcotton@swlaw.com
                       aweaver@swlaw.com
8
              Also present (via videoconference):           Sumayya Saleh,
9             Esq.; Andre Brice, videographer
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                       Coash & Coash, Inc.
     www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 101 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       149

            1                        TRANSCRIPT OF PROCEEDINGS
15:06:48    2
15:06:48    3                     THE VIDEOGRAPHER:      We are on the record.
15:07:12    4    The time on the video monitor is 3:07 p.m.            Here begins
15:07:17    5    Volume 2, Media Number 1, in the deposition of Leticia
15:07:22    6    Nugent, in the matter of Deshawn Briggs versus Allister
15:07:26    7    Adel, in the United States District Court, for the
15:07:28    8    District of Arizona, Case Number CV-18-2684-PHX-EJM.
15:07:42    9                     Today's date is Tuesday, March 30th, 2021.
15:07:46   10    Our court reporter is Meri Coash.          My name is Andre Brice,
15:07:50   11    legal videographer, representing Coash & Coash.             This
15:07:54   12    video deposition is taking place at 400 East Van Buren
15:07:59   13    Street, Phoenix, Arizona 85004.
15:08:04   14                     Counsel, please identify yourselves and
15:08:06   15    state whom you represent.
15:08:07   16                     MS. WILLIAMSON:      My name is Virginia
15:08:12   17    Williamson, of Covington and Burling, and I'm an attorney
15:08:16   18    for plaintiffs in this lawsuit.
15:08:17   19                     MS. CATERO:     And this is Jennifer Catero.
15:08:20   20    I'm with the law firm of Snell & Wilmer, and I represent
15:08:23   21    the Defendant Treatment Assessment Screening Centers.
15:08:28   22                     THE VIDEOGRAPHER:      And would the court
15:08:31   23    reporter please swear in the witness.
           24                     (The witness was sworn.)
15:08:48   25                     THE VIDEOGRAPHER:      Please proceed.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 102 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       150

15:08:48    1                      MS. WILLIAMSON:     Thanks very much.
15:08:48    2
            3                              LETICIA NUGENT,
            4    the witness herein, having been first duly sworn by the
            5    Certified Reporter, was examined and testified as follows:
            6
            7                                EXAMINATION
            8    BY MS. WILLIAMSON:
15:08:51    9         Q.    Please state your name for the record.
15:08:53   10         A.    My name?    Leticia Nugent.
15:08:58   11         Q.    As I said yesterday, I'm Virginia Williamson, one
15:09:03   12    of the attorneys for plaintiffs in the lawsuit Briggs v.
15:09:08   13    Adel.
15:09:08   14                      We are continuing your deposition, which
15:09:10   15    began yesterday, March 29, 2020.          Do you understand that
15:09:13   16    you're back again today to testify in connection with the
15:09:17   17    lawsuit Briggs v. Adel?
15:09:19   18         A.    Yes.
15:09:20   19         Q.    And yesterday we went through some ground rules
15:09:23   20    and some agreements for your deposition.           Do you remember
15:09:24   21    that?
15:09:25   22         A.    Yes.
15:09:25   23         Q.    Just like yesterday, I'm going to go through some
15:09:28   24    ground rules before we start.         Will you do that with me?
15:09:30   25         A.    Yes.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 103 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       151

15:09:31    1         Q.    Okay.    Do you understand that you're under oath
15:09:34    2    today?
15:09:34    3         A.    Yes, ma'am.
15:09:35    4         Q.    And do you understand that means you're swearing
15:09:38    5    that every answer you provide here today is true and
15:09:40    6    correct?
15:09:41    7         A.    Yes, ma'am.
15:09:42    8         Q.    I mentioned yesterday that I'm here to find out
15:09:45    9    everything you know about the facts and events related to
15:09:48   10    the lawsuit Briggs v. Adel, and I asked you to give
15:09:51   11    answers that were as complete as possible.            Will you do
15:09:54   12    that today too?
15:09:55   13         A.    Yes, ma'am.
15:09:56   14         Q.    And yesterday I used -- we both used "TASC" to
15:10:01   15    refer to Treatment Assessment Screening Center, and you
15:10:05   16    said that you understood that that -- when I said "TASC,"
15:10:08   17    I meant Treatment Assessment Screening Center.             Is that
15:10:11   18    true today as well?
15:10:13   19         A.    Yes, ma'am.
15:10:13   20         Q.    And yesterday we referred to the Possession of
15:10:18   21    Marijuana Program as "P-O-M" or "POM."           If I refer to
15:10:21   22    "POM" or "P-O-M," you understand that means the Possession
15:10:27   23    of Marijuana Program?
15:10:27   24         A.    Yes, ma'am.
15:10:28   25         Q.    And yesterday I asked you to let me know if you



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 104 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       179

16:02:03    1    the only ones that had a written assessment and a written
16:02:06    2    treatment plan with -- with their goals?           Then yeah, those
16:02:12    3    are the clients who had, you know --           And typically, those
16:02:15    4    clients had higher goals to meet such as getting clean,
16:02:21    5    going to detox, you know, so those -- those were our
16:02:24    6    higher -- that's why we call them high-needs, high-risk
16:02:29    7    clients.    They need a higher level of care.
16:02:32    8         Q.    When you say TASC is a treatment program, what do
16:02:35    9    you mean by that?
16:02:36   10         A.    Well, it's in the name, Treatment Assessment
16:02:42   11    Screening Center.      So we were -- we primarily -- the
16:02:45   12    diversion and the counseling --         We treated the clients
16:02:49   13    who are referred to us by the Maricopa County attorney's
16:02:52   14    office by giving them, you know, structure.            We have them
16:02:58   15    on -- on a structured, you know, program.            And based off,
16:03:06   16    you know, their needs or their goals --           And sometimes the
16:03:08   17    goal was, "Hey, I just want to, you know, get this -- get
16:03:12   18    this charge done."       Then we would help them meet those
16:03:16   19    goals.
16:03:16   20         Q.    Okay.    When you -- when you started as a case
16:03:22   21    manager in -- you said yesterday, I believe, mid-2018.                Is
           22    that right?
16:03:29   23         A.    When I started as a case manager, April -- it was
16:03:32   24    about June 2018, yes.
16:03:34   25         Q.    Okay.    So in -- in about June 2018, POM



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 105 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       180

16:03:42    1    participants who were not -- who did not have a positive
16:03:48    2    test of any kind, what were their program requirements?
16:03:53    3          A.   It was the base program, so it was --           You needed
16:03:57    4    to attend a three-hour drug education seminar.             You needed
16:04:01    5    to provide 90 days of clean UA testing with no miss, no
16:04:06    6    positive, no diluted testing.         And then you would have
16:04:11    7    your program fees, which was about, you know, $950.
16:04:14    8          Q.   Were there any other requirements at that time?
16:04:17    9          A.   No.   It was just the three.
16:04:21   10          Q.   Okay.    What was the three-hour drug education
16:04:31   11    seminar?
16:04:32   12          A.   It was just like it sounded.         It was a three-hour
16:04:35   13    educational seminar where clients -- a group of clients
16:04:40   14    would come into a group room and then we would -- it was
16:04:44   15    basic drug education.       It was also --      We used that as an
16:04:49   16    opportunity to go over program requirements.            We -- we
16:04:51   17    used that as an opportunity to address any of the concerns
16:04:54   18    that the client had.       We used that opportunity to give
16:04:57   19    them, you know, additional resources, like financial
16:05:00   20    applications or let them know, you know, what other
16:05:04   21    resources they could use in the community in order to get
16:05:07   22    additional assistance.       We would --     That was pretty much
16:05:13   23    it.   We would use that --       We would go over the -- a
16:05:18   24    little bit of, you know, treatment.          And that was it.
16:05:21   25          Q.   Anything else?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 106 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       211

16:49:06    1         A.    Well, because the financial application was
16:49:08    2    implemented into the TASC program before I started.
16:49:11    3    And -- and, you know, there was -- before --            At some
16:49:14    4    point, you know, there was even more benefits before I
16:49:21    5    started that, unfortunately, they had to take away because
16:49:26    6    of -- there was a financial application fee -- the
16:49:29    7    financial application there, so it was -- you know, it was
16:49:33    8    said that if the clients had a financial hardship, they
16:49:36    9    needed to fill out the financial application in order to
16:49:38   10    benefit from -- from financial assistance.
16:49:43   11         Q.    If a -- if a client's --        If a POM participant's
16:49:50   12    TASC fee was waived, would that appear in the case notes?
16:49:55   13         A.    I guess not.     When -- before Dimitrius was
16:50:04   14    hired --    Because Dimitrius would be the one to put that
16:50:07   15    note in.
16:50:12   16         Q.    If -- if a POM participant's TASC fee was waived
16:50:15   17    or reduced, would that appear anywhere in a -- in the
16:50:19   18    participant's case file?
16:50:20   19         A.    Well, it would in their -- in their fees tab.              So
16:50:26   20    it -- it would show how much they actually paid for the
16:50:28   21    program.
16:50:30   22         Q.    And was that --      Is that true before Dimitrius
16:50:34   23    started?
16:50:35   24         A.    Yes.
16:50:35   25         Q.    And was that also true after Dimitrius started?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 107 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       240

17:28:46    1    either request, situation, if we have a concern with that
17:28:55    2    client.    If we feel like the client needs, you know, a
17:28:59    3    higher level of care, we would staff it with her and say,
17:29:04    4    you know, "What can we do in order to meet this client's
17:29:05    5    needs because this is what's happening?"           Stuff like that.
17:29:09    6         Q.    And when you say the -- a client would be staffed
17:29:19    7    with Cheyenne, is that -- is that client's file, like,
17:29:26    8    now -- from that point on, is the client's file
17:29:31    9    permanently staffed with Cheyenne or is there some end
17:29:33   10    period to Cheyenne staffing the file?
17:29:36   11         A.    No, no.    Staffing is just, like, a quick or long,
17:29:39   12    depending on the situation, conversation about how do we
17:29:43   13    handle this client or what is the best way to address this
17:29:47   14    certain situation.       And then once we come to an agreement
17:29:50   15    on how we're going to address it or if we're going to get
17:29:53   16    more people involved -- sometimes, you know, we have to
17:29:56   17    bring a clinician into it or, you know, we have to get
17:30:00   18    lawyer into -- Loree into it or -- in some cases, you
17:30:03   19    know, you got to get higher entities, like, you know, CPS
17:30:07   20    involved in -- in a certain situation.           Then we would do
17:30:11   21    that.
17:30:11   22         Q.    So when you say Cheyenne would staff a file, does
17:30:16   23    that mean you would have -- you would involve Cheyenne in
17:30:19   24    the decision about what to do with that participant's
17:30:23   25    file?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 108 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       252

18:14:46    1         Q.    And does this page also contain case notes?
18:14:49    2         A.    Yes.
18:14:50    3
18:14:53    4
18:14:55    5         A.    Yes.
18:14:55    6         Q.    And does this page indicate who created the case
18:14:59    7    note?
18:14:59    8         A.    Yes.
18:15:00    9
18:15:05   10
18:15:07   11         A.    Yes.
18:15:07   12
18:15:13   13         A.    Yes.
18:15:15   14         Q.    Ms. Nugent, could a take a moment to review this
18:15:24   15    case note and tell me when you're ready?
18:15:49   16         A.    Okay.
18:16:21   17                      Yes.   I'm ready.
18:16:22   18
18:16:30   19
18:16:33   20
18:16:35   21
18:16:37   22
18:16:42   23
18:16:45   24
18:16:51   25



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 109 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       253

18:16:57    1
18:17:00    2
18:17:01    3         Q.    Do you see that?
18:17:02    4         A.    Yes.
18:17:04    5         Q.    And there's also a "To" line.         Was this a
18:17:08    6    message?
18:17:09    7         A.    Yes.    This was sent to me.
18:17:11    8         Q.    And who was this sent from?         Not --   Was this
18:17:17    9    sent from a -- from a -- from a POM participant?
18:17:19   10         A.    Yes.
18:17:20   11         Q.    Okay.    Can you read the first sentence of this --
18:17:26   12         A.    It says --
18:17:27   13         Q.    -- email message?
18:17:29   14
18:17:31   15
18:17:34   16
18:17:38   17
18:17:42   18
18:17:46   19
18:17:51   20
18:17:56   21
18:17:58   22         Q.    Did you receive this message?
18:18:00   23         A.    Yes.
18:18:01   24         Q.    And copied above, is -- is this your response to
18:18:09   25    that message?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 110 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       254

18:18:10    1         A.    Yes.
18:18:10    2         Q.    And this message says "From."         And whose name is
18:18:16    3    on the "From" line?
18:18:18    4         A.    From --    My name, Leticia Nugent.
18:18:21    5         Q.    And you sent this to that same case participant.
18:18:24    6    Is that right?
18:18:24    7         A.    Correct.
18:18:24    8         Q.    Program participant, excuse me.
18:18:28    9                      Can you read starting at "Hello"?
18:18:29   10
18:18:33   11
18:18:36   12
18:18:39   13
18:18:49   14         Q.    Was it TASC policy in -- on April 20th, 2020, to
18:18:54   15    shred unfinished financial applications after a two-week
18:18:58   16    period?
18:18:58   17         A.    No.    It was --    We didn't necessarily shred it,
18:19:02   18    but we -- we weren't -- per HIPAA regulation, we weren't
18:19:06   19    supposed --      Like Cheyenne had let us know that we weren't
18:19:12   20    supposed to hold on to that information.           So sometimes I
18:19:17   21    would put it in the file just for documentation purposes.
18:19:19   22    And then, yes, we were told that if an application was
18:19:23   23    unfinished, that we weren't supposed to hold on to it,
18:19:26   24    that the client needed to submit a new application.
18:19:31   25    And -- and looking at this file, I mean, it was a



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 111 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       255

18:19:33    1    two-month period before she gave me information to now
18:19:39    2    asking about it again.
18:19:40    3         Q.    So where did you -- who did you learn --            Who
18:19:49    4    told you that TASC would shred unfinished financial
18:19:55    5    applications after a two-week period?
18:19:58    6         A.    Well, nobody told me.       That's -- that's what we
18:20:01    7    did.    But Cheyenne was the one who told me that after two
18:20:05    8    weeks has passed, if the financial application was still
18:20:08    9    unfinished, that the client needed to, you know, resubmit
18:20:11   10    a financial application with updated information.
18:20:14   11         Q.    And did -- did TASC shred unfinished financial
18:20:20   12    applications the entire time that you were an employee at
18:20:28   13    TASC?
18:20:28   14         A.    Like I said, sometimes it would go in the file
18:20:32   15    just for documentation purposes, and then yes, it would
18:20:35   16    get shredded.
18:20:36   17         Q.    When you say "sometimes," what do you mean?
18:20:38   18         A.    Like, just to document that the client -- this is
18:20:42   19    what the client submitted.        So it's in the actual file.
18:20:48   20    You know what I mean?       So the -- the way I was trained is
18:20:51   21    that your notes are supposed to match the file.             So if,
18:20:54   22    you know, the file says client submitted X, Y, Z, then,
18:20:59   23    you know, ideally you were supposed to have X, Y, Z in the
18:21:03   24    file.
18:21:03   25         Q.    To your knowledge, is there a written -- any



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 112 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       256

18:21:07    1    written policy of any sort about shredding financial
18:21:11    2    applications after a two-week period?
18:21:17    3         A.    I think it says it in the financial application
18:21:20    4    itself.    Like, you know, "You have two weeks to get your
18:21:24    5    paperwork to us or else, you know, this is what's going to
18:21:26    6    happen; it's going to be voided."
18:21:28    7         Q.    When you say "shred," what do you mean?
18:21:31    8         A.    Well, when I say "shred," I mean shred it, like,
18:21:39    9    ripped up into little pieces.
18:21:40   10         Q.    And -- and put in the trash can?
18:21:43   11         A.    Yes.
18:21:43   12         Q.    And if a file was shredded, would there be any
18:21:51   13    paper record of that file?
18:21:56   14         A.    It depends on if there was copies made.           Other
18:21:59   15    than that, no.
18:22:00   16         Q.    When would there be copies made of a financial
18:22:03   17    application that was incomplete?
18:22:06   18         A.    I would --     If -- if it was staffed, it would
18:22:10   19    have been something that was sent to Cheyenne, like copied
18:22:14   20    and then sent in an email or copied and put on her desk.
18:22:19   21    So it really depends on if that happened.
18:22:22   22         Q.    To your knowledge, were any unfinished financial
18:22:25   23    applications shredded during your time working for TASC?
18:22:29   24         A.    Unfinished?
18:22:31   25         Q.    Yes.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 113 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       257

18:22:31    1         A.    Absolutely, yeah.
18:22:37    2         Q.    And to your knowledge, were any unfinished
18:22:40    3    financial applications shredded in 2019 during the time
18:22:44    4    you worked for TASC?
18:22:46    5         A.    Yes.
18:22:47    6         Q.    And to your knowledge, were there unfinished
18:22:50    7    financial applications that were shredded in 2020 while
18:22:53    8    you worked for TASC?
18:22:54    9         A.    Yes.
18:22:55   10         Q.    And who would --      To your knowledge, who would do
18:23:02   11    the shredding?
18:23:03   12         A.    The case manager --       Well, we -- we put it in the
18:23:07   13    shred bin.     So I don't know -- I don't know who actually
18:23:11   14    did the shredding, but we put it in a bin to be shredded.
18:23:15   15         Q.    And who -- who instructed you to shred unfinished
18:23:18   16    financial applications?
18:23:20   17         A.    Like I said, Cheyenne was the one who instructed
18:23:23   18    us after a two-week period if the client hasn't submitted
18:23:27   19    their documents, then it was considered voided.
18:23:31   20         Q.    And did she tell you to shred those unfinished
18:23:35   21    applications?
18:23:36   22         A.    I don't recall exactly what she said, but she
18:23:40   23    said we can get rid of it, which I assume would be shred.
18:23:44   24    Because of HIPAA violation, it needed to be shredded.
18:23:48   25         Q.    When did she give you that instruction?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 114 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       258

18:23:50    1         A.    It was at a -- it was at a case manager meeting.
18:23:53    2    Viviana made the comment, "Hey, I'm getting a lot of, you
18:23:56    3    know, unfinished financial documentation, and, you know,
18:23:58    4    these clients are not following up with what they're
18:24:00    5    telling me to, so what do I do with the financial, you
18:24:06    6    know, applications after so long?"
18:24:07    7                     And Cheyenne had just said, you know, "After
18:24:10    8    two weeks, you know, if the client's not -- there's no
18:24:12    9    follow-up, you know, that you could go ahead and get rid
18:24:16   10    of the financial application."
18:24:18   11         Q.    And do you remember when that meeting was?
18:24:20   12         A.    No, I don't remember.       It was just --      It was at
18:24:24   13    one of the meetings.       I remember all the case managers
18:24:27   14    were there, but I don't know exactly when.
18:24:29   15         Q.    Was that meeting in 2018?
18:24:30   16         A.    It could have been.       I mean, we did have a lot of
18:24:39   17    questions regarding the financial application then, so
18:24:42   18    yeah, it could have been in 2018, yeah.
18:24:45   19         Q.    Was it -- you -- you said --         You testified that
18:24:50   20    you started working at TASC in April 2018.            Is that right?
18:24:54   21         A.    Uh-huh.
18:24:54   22         Q.    Was it in the first month when you started?
18:24:57   23         A.    No.   No, it wasn't.
18:25:00   24         Q.    Was it in May of 2018?
18:25:04   25         A.    I don't know.     I don't know.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 115 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       259

18:25:07    1         Q.    Was it after -- toward the end of 2018?
18:25:13    2         A.    Could have been.
18:25:14    3         Q.    When you say it "could have been," what do you
18:25:16    4    mean?
18:25:17    5         A.    I mean I don't -- I don't know.         I wish I could
18:25:20    6    give you an exact date, but I -- I'm not sure.
18:25:27    7         Q.    Okay.    You mentioned -- you testified earlier
18:25:29    8    that you didn't know of a time when you had -- when one of
18:25:32    9    your -- one of the POM participants assigned to your
18:25:37   10    caseload hadn't turned in financial application materials
18:25:43   11    after two weeks.      Do you remember that?
18:25:46   12         A.    Yeah.    I remember it.     I thought you were
18:25:48   13    discussing it when it's already been -- it was never --                I
18:25:53   14    mean, it was submitted to me, but I'm not the final point
18:25:56   15    of contact; Dimitrius was.        So if it got to Dimitrius and
18:26:03   16    he asked for documentation -- I don't know of a time like
18:26:06   17    that.     So submitting it to me it was just a review.           It
18:26:09   18    was just to review the application, but it wasn't -- it
18:26:12   19    was nothing more than that.         It wasn't --     You know, I
18:26:16   20    wasn't the one making that decision.           It was, "Hey,
18:26:21   21    this -- this application's incomplete.           These are the
18:26:24   22    documents that you need."
18:26:25   23                     And then I don't know if you can recall, I
18:26:27   24    said I don't know of a situation like that, because if
18:26:31   25    Dimitrius got it, he -- he wouldn't --           I don't recall a



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 116 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       260

18:26:35    1    situation where it would have got all the way to him
18:26:38    2    without it being complete, because I was the first point
18:26:40    3    of contact and I would let the client know, you know,
18:26:43    4    "This is the documents that you need."           And if it got to
18:26:46    5    Cheyenne, she would definitely make sure that it was
18:26:48    6    completed.     But for it to get all the way to Dimitrius,
18:26:51    7    I -- I never heard of a situation like that where it would
18:26:54    8    get all the way to him without it being completed.
18:26:56    9                     But yes, I -- I received -- personally I
18:26:59   10    received a lot of incomplete financial applications, and
18:27:02   11    the same email would go out to all the clients who gave me
18:27:06   12    an incomplete application.        So I hope that makes sense.
18:27:12   13         Q.    When you -- when you say "the same email would go
18:27:15   14    out," what are you referring to?
18:27:17   15         A.    Basically a similar email letting them know,
18:27:20   16    like, "Hey, I did receive your financial application.
18:27:23   17    However, I'm unable to submit it, you know, to the next
18:27:27   18    phase.    I'm unable to submit it because it's missing a
18:27:31   19    couple documents," and I would list the documents it
18:27:34   20    needed.    I would attach, if needed, another financial
18:27:39   21    application and just let them know, like, "Hey, just so
18:27:43   22    you know, it says in the financial application that you
18:27:46   23    need -- it needs to be completed in order for me to submit
18:27:49   24    it to the next step," you know, to submit it for approval
18:27:55   25    or denial I mean.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 117 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       261

18:27:56    1         Q.    So the two-week period you refer to in this email
18:27:59    2    after which an appli- -- an unfinished financial
18:28:02    3    application is shredded, when does that two-week clock
18:28:05    4    start?
18:28:06    5         A.    From the time that the -- the case manager
18:28:08    6    reviews it and, like -- something like --            So when I sent
18:28:13    7    her the email the first time, when I said, "Hey, I did
18:28:17    8    receive, you know, the financial application.             These are
18:28:20    9    the things I'm needing," she would have two weeks from
18:28:24   10    that date to -- to get in those documentation.
18:28:30   11         Q.    So if a client submitted to you an unfinished
18:28:34   12    financial application, you testified before that you would
18:28:41   13    assist that client in getting application materials.
18:28:47   14         A.    Yes.
18:28:47   15         Q.    Is that right?
18:28:48   16         A.    Yes.
18:28:48   17         Q.    How did that --      Did that assistance affect the
18:28:56   18    two-week period at all?
18:28:58   19         A.    It depend on what the situation was.           Like I
18:29:03   20    said, most these clients' case --          You're not going to
18:29:07   21    find, you know, the same case in every -- in two people,
18:29:10   22    you know.     They were all different.       So, like, my client
18:29:14   23    who was out of state, that took, you know, quite a while
18:29:16   24    to get his information to Arizona and us to figure out a
18:29:19   25    solution for him.      So, I mean, yeah, it -- it would be



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 118 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       264

18:32:28    1         Q.    When you say in this email an unfinished
18:32:33    2    financial application would be shredded, would -- if
18:32:38    3    someone -- if a participant submitted a pay stub, would
18:32:42    4    that be something that was shredded along with the
18:32:46    5    financial application?
18:32:48    6         A.    Only -- only a pay stub and the financial
18:32:51    7    application?
18:32:52    8         Q.    Yes.
18:32:52    9         A.    It depends on the situation.         Now, if the client
18:32:57   10    said, you know, "These are -- this is the only thing that
18:32:58   11    I have that I could get you out of this list," then we can
18:33:03   12    go ahead and submit it to Cheyenne or staff it with
18:33:06   13    Cheyenne.     But if the client said, you know, "Here's my
18:33:10   14    financial application," you know, and I say, "Hey, you're
18:33:14   15    missing, you know, pretty much the whole list," and, you
18:33:19   16    know, they don't tell me that these are their barriers or,
18:33:23   17    you know, anything else, they just go ghost on me, then
18:33:26   18    yeah, it would be shredded after two weeks.
18:33:29   19         Q.    And if a client submitted, let's say, a food
18:33:32   20    stamps award and the application form and that was it,
18:33:36   21    would that be shredded after two weeks?
18:33:38   22         A.    It's the same answer.       So, I mean, it doesn't
18:33:43   23    show income.      It just shows that, you know, you -- you
18:33:45   24    qualify for financial assistance.          You know, that's --
18:33:48   25    that's a good -- that's a good point.           "Could you get me



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 119 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       265

18:33:51    1    any of these documents?        What's going on here?"       If the
18:33:56    2    answer is no, "No, no, this is -- this is all I have," you
18:33:59    3    know, then, again, staff with Cheyenne, see if this is
18:34:03    4    enough, and then Cheyenne would let me know, you know,
18:34:06    5    "Can this client get me X, Y, Z?"          I mean, because to get
18:34:10    6    food stamps, to be quite honest with you, you need ID, you
18:34:14    7    know.     You need pay stubs -- you know, your last pay
18:34:17    8    stubs.    You need that stuff to get food stamps.           So we
18:34:20    9    would ask about that for sure.         And then if, you know, the
18:34:24   10    answer is "No.      You know, I threw it away," or, you know,
18:34:27   11    "That was --     I've been on food stamps for, you know, five
18:34:32   12    years.    I had a job five years ago," then -- well, then
18:34:34   13    it'll get staffed with Cheyenne.
18:34:36   14         Q.    To your knowledge, did other case managers shred
18:34:39   15    unfinished financial applications after a two-week period?
           16                     MS. CATERO:     Foundation.
18:34:45   17                     THE WITNESS:     I don't know.      I can only
18:34:46   18    assume.    And I can --     You know, I don't know if that's a
18:34:51   19    good answer.
           20    BY MS. WILLIAMSON:
18:34:51   21         Q.    What makes you assume?
18:34:53   22         A.    Well, because at the staffing, when -- when we
18:34:55   23    had the case manager meeting and Viviana had asked that
18:34:58   24    question, it was --       You know, all the case managers was
18:35:01   25    there, so it was our understanding that, yes, we could get



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 120 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       266

18:35:04    1    rid of financial applications that were unfinished after a
18:35:11    2    two-week period.
18:35:12    3         Q.    So you were told at a case manager meeting that
18:35:16    4    you could get rid of unfinished financial applications
18:35:20    5    after a two-week period?
18:35:21    6         A.    Yes.
18:35:22    7         Q.    And were you told to shred those files?
18:35:25    8         A.    Well, get rid of, I'm -- I assumed meant shred
18:35:32    9    because it is, you know, sensitive information on whatever
18:35:36   10    they're giving us, whether it's pay stubs, tax records, if
18:35:42   11    they just filled out the financial application, then yes.
18:35:45   12    And it wasn't just shred unfinished documents.             It was if
18:35:49   13    this client is not following up with you after you told
18:35:51   14    them, you know, this is what you need and there's no
18:35:53   15    follow-through, then yes, go ahead and shred it, because,
18:35:56   16    otherwise, it's just a stack of paperwork.
18:36:01   17         Q.    Were there any other documents or any other
18:36:04   18    paperwork that you received from clients that you were
18:36:10   19    told you could get rid of at some point?
18:36:12   20         A.    No.    It was only the financial application.
18:36:18   21         Q.    So the only type of document you were told you
18:36:22   22    could get rid of instead of keep was unfinished financial
18:36:31   23    applications?
18:36:32   24         A.    Correct.    I want to say that we were allowed to
18:36:37   25    get rid of releases of information.          If the client didn't



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 121 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       267

18:36:42    1    want another individual to have access to their file
18:36:46    2    anymore, we just, you know, voided and shredded.             But
18:36:51    3    other than that, I want to say that that was a case for
18:36:54    4    voided otherwise.      But I believe that that's it.
18:36:58    5    Everything else was supposed to go in the file.
18:37:00    6         Q.    Were you ever at any point during the time you
18:37:03    7    worked at TASC -- TASC instructed that you needed to keep
18:37:10    8    unfinished financial applications?
18:37:14    9         A.    To keep them?     Well, before Viviana had asked
18:37:21   10    that question, we were holding on to them, and they
18:37:24   11    were --    You know, that was the issue.         We were
18:37:26   12    responsible for all this sensitive information, and there
18:37:30   13    was no follow-through, and it was, you know, an eyesore on
18:37:34   14    our desk, so what are we doing with all of this sensitive
18:37:38   15    information that the clients aren't following up on?               So,
18:37:42   16    I mean, initially yes, we were keeping them.            And then,
18:37:48   17    you know, after that meeting, it was our understanding
18:37:51   18    that if it was unfinished for two weeks, we could just get
18:37:55   19    rid of them, and then the clients -- it would be the
18:37:56   20    client's responsibility to resubmit a new application at
18:38:01   21    that point.
18:38:02   22         Q.    As a case manager, did you have a location where
18:38:06   23    you stored information, documents, anything you received
18:38:14   24    from particular clients?
18:38:17   25                     MS. CATERO:     Form.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 122 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       268

18:38:18    1                      THE WITNESS:    It would be in a locked filing
18:38:20    2    cabinet.
18:38:21    3    BY MS. WILLIAMSON:
18:38:22    4         Q.    And were you ever told to put unfinished
18:38:25    5    financial applications that locked filing cabinet?
18:38:29    6         A.    Unfinished?
18:38:31    7         Q.    Yes.
18:38:31    8         A.    We were never specifically told.          But like I
18:38:36    9    said, we were holding on to unfinished financial
18:38:38   10    applications until it was, you know, not the case anymore.
18:38:42   11         Q.    Did you --     Were you ever told why you should get
18:38:47   12    rid of unfinished financial applications instead of
18:38:51   13    putting them in the locked filing cabinet?
18:38:55   14         A.    Because they were unfinished and there was no
18:38:58   15    follow-through.
18:39:00   16         Q.    Okay.    I'm going to move to a different exhibit.
18:39:13   17    Let's see if this --       Did that switch over to a different
18:39:14   18    exhibit on my screen?
18:39:16   19         A.    Yes.
18:39:16   20         Q.    Okay.    This --    Are you looking at, Ms. Nugent,
18:39:22   21    an exhibit that says at the top "Fee Agreements"?
18:39:25   22         A.    Yes.
18:39:25   23         Q.    And do you see in the corner -- in the bottom
18:39:29   24    right-hand corner TASC000023?
18:39:34   25         A.    Yes.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 123 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       269

18:39:35    1          Q.   And I think you still have control of my -- of my
18:39:44    2    document.     Take a -- take a minute, if you'd like, to
18:39:47    3    glance at this.
            4                      (Deposition Exhibit 3 was marked for
            5               identification.)
18:40:13    6                      THE WITNESS:    I'm assuming this is a
18:40:15    7    training.
            8    BY MS. WILLIAMSON:
18:40:18    9          Q.   Yes.    I think so.
18:41:19   10          A.   Okay.
18:41:19   11          Q.   Have you seen this document before?
18:41:25   12          A.   Most of them, no.
18:41:27   13          Q.   Okay.    I am --    Is it -- is it possible you've
18:41:43   14    seen this document?
18:41:44   15          A.   I know for a fact I haven't seen the document
18:41:48   16    because when I started, the UAs were $15; they weren't
18:41:53   17    $14.
18:41:56   18          Q.   Okay.    When you started, the UAs were 14 -- were
18:42:04   19    $15?
18:42:04   20          A.   Yes.
18:42:04   21          Q.   And --    Okay.    So do you have -- do you have any
18:42:12   22    idea when this document is from?
18:42:16   23                      MS. CATERO:    Foundation.
18:42:17   24                      THE WITNESS:    I don't.
           25    ///



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 124 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       270

18:42:17    1    BY MS. WILLIAMSON:
18:42:19    2         Q.    Okay.    I'm scrolling down to TASC0000025.          I
18:42:34    3    think I read that right.        Do you see that, Ms. Nugent?
18:42:37    4         A.    Yes.
18:42:37    5         Q.    Can you read paragraph E aloud?
18:42:45    6         A.    Let's see here.      "A lowered monthly payment is
18:42:54    7    determined by the documents provided.           If a client is on
18:42:57    8    disability, they can contribute any amount up to a hundred
18:43:01    9    dollars monthly.      An individual receiving government
18:43:04   10    assistance (AHCCCS, FS, et cetera) can contribute 50 to
18:43:12   11    $150.     An individual who is providing pay stubs, bills,
18:43:17   12    and bank statements can contribute $100 to their full
18:43:21   13    monthly payment."
18:43:24   14         Q.    To your understanding, what does that mean?
18:43:27   15                      MS. CATERO:    Objection.     Foundation.
18:43:28   16                      THE WITNESS:    I can only say that it means
18:43:32   17    what it says.      It means that if you are on disability,
18:43:36   18    that your monthly payment is up to a hundred dollars a
18:43:39   19    month.    If you are receiving government assistance, your
18:43:43   20    monthly payment is up to 50 to $150 a month.            Or if you
18:43:48   21    provide pay stubs, bills, et cetera, your monthly payment
18:43:52   22    is up to $100 a month.
18:43:54   23    BY MS. WILLIAMSON:
18:43:55   24         Q.    You -- you mentioned earlier that you remember
18:44:00   25    that in some circumstances, a client's total fees would be



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 125 of 126

                Leticia Nugent                                                3/30/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       272

            1               yourself, if you'd like -- the rest of this
            2               page, which --      Is there anything on this page
            3               or this next page saying anything about total
18:46:33    4               fees being reduced?)
18:46:33    5                      MS. CATERO:    Objection.     Foundation.
18:46:35    6                      THE WITNESS:    I don't want . . .       Okay.      I'm
18:50:43    7    ready.
18:50:43    8    BY MS. WILLIAMSON:
18:50:45    9         Q.    Did you find anything on any of these pages
18:50:50   10    saying anything about total fees being reduced?
18:50:54   11                      MS. CATERO:    Objection.     Foundation.
18:50:57   12                      THE WITNESS:    No, I didn't see anything.
18:50:58   13    BY MS. WILLIAMSON:
18:51:01   14         Q.    Okay.    I'm going to turn to another exhibit.
18:51:09   15                      THE VIDEOGRAPHER:     Excuse me, Counsel.        I do
18:51:10   16    want to interrupt as you're looking.            I wanted to make
           17    sure that Meri got that objection because it was really
           18    quiet.
           19                      THE COURT REPORTER:      I did.
           20                      THE VIDEOGRAPHER:     Okay.
18:51:22   21                      THE COURT REPORTER:      Yes.     Thank you.
18:51:22   22    BY MS. WILLIAMSON:
18:51:23   23         Q.    Ms. Nugent, do you see a different document on my
18:51:26   24    screen?
18:51:26   25         A.    Yes.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
Case 2:18-cv-02684-EJM Document 278-2 Filed 04/27/21 Page 126 of 126

Leticia Nugent                                                3/30/2021
            Deshawn Briggs v. Allister Adel
                                                                       290

 STATE OF ARIZONA         )
 COUNTY OF MARICOPA       )
                  BE IT KNOWN the foregoing deposition was
 taken by me pursuant to stipulation of counsel; that I was
 then and there a Certified Reporter of the State of
 Arizona, and by virtue thereof authorized to administer an
 oath; that the witness before testifying was duly sworn by
 me to testify to the whole truth; notice was provided that
 the transcript was available for signature by the
 deponent; that the questions propounded by counsel and the
 answers of the witness thereto were taken down by me in
 shorthand and thereafter transcribed into typewriting
 under my direction; that the foregoing pages are a full,
 true, and accurate transcript of all proceedings and
 testimony had and adduced upon the taking of said
 deposition, all to the best of my skill and ability.
          I FURTHER CERTIFY that I am in no way related to
 nor employed by any parties hereto nor am I in any way
 interested in the outcome hereof.
          DATED at Phoenix, Arizona, this 12th day of April,
 2021.
                                ____________________________
                                Meri Coash, RMR, CRR
                                Certified Reporter #50327




                  Coash & Coash, Inc.
www.coashandcoash.com                                     602-258-1440
